Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 1 of 84 Page ID #:1300



   1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
       Mary Alexander & Associates, P.C.
   2   44 Montgomery Street, Suite 1303
   3   San Francisco, California 94104
       Telephone: (415) 433-4440
   4   Facsimile: (415) 433-5440
       Email: malexander@maryalexanderlaw.com
   5
   6   ELIZABETH J. CABRASER (SBN: 083151)
       Lieff Cabraser Heimann & Bernstein, LLP
   7   275 Battery Street, 29th Floor
       San Francisco, CA 94111-3339
   8   Telephone: (415) 956-1000
       Facsimile: (415) 956-1008
   9   Email: ecabraser@lchb.com
  10
       GRETCHEN NELSON (SBN: 112566)
  11   Nelson & Fraenkel LLP
       601 So. Figueroa Street, Suite 2050
  12   Los Angeles, CA 90017
  13   Telephone: (213) 622-6469
       Facsimile: (213) 622-6019
  14   Email: gnelson@nflawfirm.com
  15   Attorneys for Plaintiffs
       [Additional counsel on signature page]
  16
  17                        UNITED STATES DISTRICT COURT
  18
                           CENTRAL DISTRICT OF CALIFORNIA
  19
       ROBERT ARCHER; MARLENE                   Case No.: 2:20-cv-04203-RGK
  20   ARCHER; JACQUELINE GRAHAM;
       ROBERT GRAHAM; PAMELA GIUSTI;
  21   MICHAEL GIUSTI; VALERIE                  THIRD AMENDED CLASS
       PASQUINI WILLSEA; MICHAEL R.             ACTION COMPLAINT FOR
  22   NEKY; GINA M. PALLOTTA; JOSEPH
       CLARK; VIOLA CLARK; JEFFREY              DAMAGES
  23   SKINNER; BRENDA SKINNER; RAUL
       PANGILINAN; DENCY PANGILINAN;            1. NEGLIGENCE
  24   ARLINDA PANGILINAN; RIZALINA
       RUNAS; MARISSA SMITH; JULIAN             2. GROSS NEGLIGENCE
  25   SMITH; PATRICIA MCFADDEN;                3. NEGLIGENT INFLICTION OF
       ALLEN MCFADDEN; GLORIA                      EMOTIONAL DISTRESS
  26   PRESLEY; JESSE PRESLEY; JANIE
       HARRISON; JULIE PHILLIPS; MARIA          4. INTENTIONAL INFLICTION OF
  27                                               EMOTIONAL DISTRESS
       [Caption continued on following page]
  28                                            DEMAND FOR JURY TRIAL
                                                               THIRD AMENDED COMPLAINT
                                                                      No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 2 of 84 Page ID #:1301



   1
   2   MAGOS; RAYMOND PENA; JOHN
       BEKHAZI; MIRNA BEKHAZI; NANCY
   3   ALVIS; LEONARD OWEN; DOROTHY
       OWEN; CHARLES NURRE; LEIGH
   4   NURRE; AMY ROTHMAN; JORDAN
       BLYNN; GENE QIN; DIANA GONG;
   5   GARY PILGRAM; SHARON
       PILGRAM; SAMUEL ARREAGA;
   6   HILDA ARREAGA; DAVID CHEN;
       JEAN CHEN; KATHERINE HINTON;
   7   NORMA BERKOWITZ; DEBRA
       LEONELLI; DAVID REGE; ROSANNE
   8   EADS; BILL J. EADS, SR.; EDNA
       PELAYO; NICHOLAS ALLEN; ANNA
   9   ALLEN; SUZANNE SUWANDA;
       JOSEPH BALLIN; VICTORIA BALLIN,
  10   DAVID LEANDRES, DIANNE
       LEANDRES, GURVINDER BHASIN,
  11   HARVINDER BHASIN, PATRICIA
       MCGINNIS, and MARITESS MILLER,
  12   on behalf of themselves and all others
       similarly situated,
  13
                   Plaintiffs,
  14         vs.
  15   CARNIVAL CORPORATION;
       CARNIVAL PLC and PRINCESS
  16
       CRUISE LINES LTD.,
  17               Defendants.
  18
  19                        COMPLAINT AND JURY DEMAND
  20         Individual and representative Plaintiffs ROBERT ARCHER, MARLENE

  21   ARCHER, PAMELA GIUSTI, MICHAEL GIUSTI, JACQUELINE GRAHAM,

  22   ROBERT GRAHAM, VALERIE PASQUINI WILLSEA, MICHAEL R. NEKY,

  23   GINA M. PALLOTTA, JOSEPH CLARK, VIOLA CLARK, RAUL

  24   PANGILINAN, DENCY PANGILINAN, AMY ROTHMAN, JORDAN BLYNN,

  25   JOSEPH BALLIN, VICTORIA BALLIN, DAVID LEANDRES, AND DIANNE

  26   LEANDRES, bring this action for themselves and on behalf of all persons similarly

  27   situated, including individual Plaintiffs JEFFREY SKINNER, BRENDA

  28   SKINNER, ARLINDA PANGILINAN, RIZALINA RUNAS, MARISSA SMITH,

                                                                   THIRD AMENDED COMPLAINT
                                            -2-                           No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 3 of 84 Page ID #:1302



   1   JULIAN SMITH, PATRICIA MCFADDEN, ALLEN MCFADDEN, GLORIA
   2   PRESLEY, JESSE PRESLEY, JANIE HARRISON, JULIE PHILLIPS, MARIA
   3   MAGOS, RAYMOND PENA, JOHN BEKHAZI, MIRNA BEKHAZI, NANCY
   4   ALVIS, LEONARD OWEN, DOROTHY OWEN, CHARLES NURRE, LEIGH
   5   NURRE, GENE QIN, DIANA GONG, GARY PILGRAM, SHARON PILGRAM,
   6   SAMUEL ARREAGA, HILDA ARREAGA, DAVID CHEN, JEAN CHEN,
   7   KATHERINE HINTON, NORMA BERKOWITZ, DEBRA LEONELLI, DAVID
   8   REGE, ROSANNE EADS, BILL J. EADS, SR., EDNA PELAYO, NICHOLAS
   9   ALLEN, ANNA ALLEN, SUZANNE SUWANDA, GURVINDER BHASIN,
  10   HARVINDER BHASIN, PATRICIA MCGINNIS, and MARITESS MILLER, and
  11   the more than 2,000 passengers who sailed on the roundtrip Motor Vessel (“M/V”)
  12   GRAND PRINCESS cruise from San Francisco, California on February 21, 2020,
  13   to Hawaii, against Defendants, PRINCESS CRUISE LINES LTD. ("PRINCESS"),
  14   its parent companies CARNIVAL CORPORATION & CARNIVAL PLC
  15   (collectively, “CARNIVAL”) and allege:
  16                                     THE PARTIES
  17           1.   Individual and representative Plaintiff Robert Archer is sui juris, and is
  18   a resident of San Francisco County, California and was a passenger onboard the
  19   Grand Princess cruise from February 21, 2020, to disembarkation on or about
  20   March 10, 2020.
  21           2.   Individual and representative Plaintiff Marlene Archer is sui juris, and
  22   is a resident of San Francisco County, California and was a passenger onboard the
  23   Grand Princess cruise from February 21, 2020, to disembarkation on or about
  24   March 10, 2020.
  25           3.   Individual and representative Plaintiff Pamela Giusti is sui juris, and is
  26   a resident of San Mateo County, California and was a passenger onboard the Grand
  27   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
  28   2020.
                                                                       THIRD AMENDED COMPLAINT
                                               -3-                            No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 4 of 84 Page ID #:1303



   1           4.    Individual and representative Plaintiff Michael Giusti is sui juris, and
   2   is a resident of San Mateo County, California and was a passenger onboard the
   3   Grand Princess cruise from February 21, 2020, to disembarkation on or about
   4   March 10, 2020.
   5           5.    Individual and representative Plaintiff Valerie Pasquini Willsea is sui
   6   juris, is a resident of San Mateo County, California and was a passenger onboard
   7   the Grand Princess cruise from February 21, 2020, to disembarkation on or about
   8   March 10, 2020.
   9           6.    Individual and representative Plaintiff Michael R. Neky is sui juris, is
  10   a resident of Stanislaus County, California and was a passenger onboard the Grand
  11   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
  12   2020.
  13           7.    Individual and representative Plaintiff Gina M. Pallotta is sui juris, is a
  14   resident of Stanislaus County, California and was a passenger onboard the Grand
  15   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
  16   2020.
  17           8.    Individual and representative Plaintiff Joseph Clark is sui juris, and is
  18   a resident of Stanislaus County, California and was a passenger onboard the M/V
  19   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
  20   March 10, 2020.
  21           9.    Individual and representative Plaintiff Viola Clark is sui juris, and is a
  22   resident of Stanislaus County, California and was a passenger onboard the M/V
  23   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
  24   March 10, 2020.
  25           10.   Individual and representative Plaintiff Raul Pangilinan is sui juris, and
  26   is a resident of Contra Costa County, California and was a passenger onboard the
  27   M/V GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or
  28   about March 10, 2020.
                                                                         THIRD AMENDED COMPLAINT
                                                -4-                             No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 5 of 84 Page ID #:1304



   1           11.   Individual and representative Plaintiff Dency Pangilinan is sui juris,
   2   and is a resident of Contra Costa County, California and was a passenger onboard
   3   the M/V GRAND PRINCESS cruise from February 21, 2020, to disembarkation on
   4   or about March 10, 2020.
   5           12.   Individual and representative Plaintiff Amy Rothman is sui juris, and
   6   is a resident of Queens County, New York and was a passenger onboard the M/V
   7   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
   8   March 10, 2020.
   9           13.   Individual and representative Plaintiff Jordan Blynn is sui juris, and is
  10   a resident of Queens County, New York and was a passenger onboard the M/V
  11   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
  12   March 10, 2020.
  13           14.   Individual and representative Plaintiff Joseph Ballin is sui juris, and is
  14   a resident of Stone County, Missouri and was a passenger onboard the Grand
  15   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
  16   2020.
  17           15.   Individual and representative Plaintiff Victoria Ballin is sui juris, and
  18   is a resident of Stone County, Missouri and was a passenger onboard the Grand
  19   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
  20   2020.
  21           16.   Individual and representative Plaintiff David Leandres is sui juris, and
  22   is a resident of Washington County, Oregon and was a passenger onboard the
  23   Grand Princess cruise from February 21, 2020, to disembarkation on or about
  24   March 10, 2020.
  25           17.   Individual and representative Plaintiff Dianne Leandres is sui juris,
  26   and is a resident of Washington County, Oregon and was a passenger onboard the
  27   Grand Princess cruise from February 21, 2020, to disembarkation on or about
  28   March 10, 2020.
                                                                        THIRD AMENDED COMPLAINT
                                                -5-                            No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 6 of 84 Page ID #:1305



   1         18.   Individual and representative Plaintiff Jacqueline Graham is sui juris,
   2   and is a resident of San Francisco County, California and was a passenger onboard
   3   the Grand Princess cruise from February 21, 2020, to disembarkation on or about
   4   March 10, 2020.
   5         19.   Individual and representative Plaintiff Robert Graham is sui juris, and
   6   is a resident of San Francisco County, California and was a passenger onboard the
   7   Grand Princess cruise from February 21, 2020, to disembarkation on or about
   8   March 10, 2020.
   9         20.   Individual Plaintiff Jeffrey Skinner is sui juris, is a resident of
  10   Sacramento County, California and was a passenger onboard the M/V GRAND
  11   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  12   10, 2020.
  13         21.   Individual Plaintiff Brenda Skinner is sui juris, is a resident of
  14   Sacramento County, California and was a passenger onboard the M/V GRAND
  15   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  16   10, 2020.
  17         22.   Individual Plaintiff Arlinda Pangilinan is sui juris, is a resident of San
  18   Joaquin County, California and was a passenger onboard the M/V GRAND
  19   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  20   10, 2020.
  21         23.   Individual Plaintiff Rizalina Runas is sui juris, is a resident of San
  22   Joaquin County, California and was a passenger onboard the M/V GRAND
  23   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  24   10, 2020.
  25         24.   Individual Plaintiff Marissa Smith is sui juris, is a resident of
  26   Bernalillo County, New Mexico and was a passenger onboard the M/V GRAND
  27   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  28   10, 2020.
                                                                        THIRD AMENDED COMPLAINT
                                               -6-                             No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 7 of 84 Page ID #:1306



   1         25.   Individual Plaintiff Julian Smith is sui juris, is a resident of Barnalillo
   2   County, New Mexico and was a passenger onboard the M/V GRAND PRINCESS
   3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
   4         26.   Individual Plaintiff Patricia McFadden is sui juris, is a resident of
   5   Solano County, California and was a passenger onboard the M/V GRAND
   6   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
   7   10, 2020.
   8         27.   Individual Plaintiff Allen McFadden is sui juris, is a resident of Solano
   9   County, California and was a passenger onboard the M/V GRAND PRINCESS
  10   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  11         28.   Individual Plaintiff Gloria Presley is sui juris, is a resident of Contra
  12   Costa County, California and was a passenger onboard the M/V GRAND
  13   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  14   10, 2020.
  15         29.   Individual Plaintiff Jesse Presley is sui juris, is a resident of Contra
  16   Costa County, California and was a passenger onboard the M/V GRAND
  17   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  18   10, 2020.
  19         30.   Individual Plaintiff Janie Harrison is sui juris, is a resident of Solano
  20   County, California and was a passenger onboard the M/V GRAND PRINCESS
  21   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  22         31.   Individual Plaintiff Julie Phillips is sui juris, is a resident of Antelope
  23   County, Nebraska and was a passenger onboard the M/V GRAND PRINCESS
  24   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  25         32.   Individual Plaintiff Maria Magos is sui juris, is a resident of Fresno
  26   County, California and was a passenger onboard the M/V GRAND PRINCESS
  27   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  28
                                                                        THIRD AMENDED COMPLAINT
                                               -7-                             No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 8 of 84 Page ID #:1307



   1         33.   Individual Plaintiff Raymond Pena is sui juris, is a resident of Fresno
   2   County, California and was a passenger onboard the M/V GRAND PRINCESS
   3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
   4         34.   Individual Plaintiff John Bekhazi is sui juris, is a resident of Benton
   5   County, Washington and was a passenger onboard the M/V GRAND PRINCESS
   6   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
   7         35.   Individual Plaintiff Mirna Bekhazi is sui juris, is a resident of Benton
   8   County, Washington and was a passenger onboard the M/V GRAND PRINCESS
   9   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  10         36.   Individual Plaintiff Nancy Alvis is sui juris, is a resident of Klamath
  11   County, Oregon and was a passenger onboard the M/V GRAND PRINCESS cruise
  12   from February 21, 2020, to disembarkation on or about March 10, 2020.
  13         37.   Individual Plaintiff Leonard Owen is sui juris, is a resident of Contra
  14   Costa County, California and was a passenger onboard the M/V GRAND
  15   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  16   10, 2020.
  17         38.   Individual Plaintiff Dorothy Owen is sui juris, is a resident of Contra
  18   Costa County, California and was a passenger onboard the M/V GRAND
  19   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  20   10, 2020.
  21         39.   Individual Plaintiff Charles Nurre is sui juris, is a resident of
  22   Sacramento County, California and was a passenger onboard the M/V GRAND
  23   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  24   10, 2020.
  25         40.   Individual Plaintiff Leigh Nurre is sui juris, is a resident of
  26   Sacramento County, California and was a passenger onboard the M/V GRAND
  27   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  28   10, 2020.
                                                                       THIRD AMENDED COMPLAINT
                                               -8-                            No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 9 of 84 Page ID #:1308



   1         41.   Individual Plaintiff Gene Qin is sui juris, is a resident of San Francisco
   2   County, California and was a passenger onboard the M/V GRAND PRINCESS
   3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
   4         42.   Individual Plaintiff Diana Gong is sui juris, is a resident of San
   5   Francisco County, California and was a passenger onboard the M/V GRAND
   6   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
   7   10, 2020.
   8         43.   Individual Plaintiff Gary Pilgram is sui juris, is a resident of Marin
   9   County, California and was a passenger onboard the M/V GRAND PRINCESS
  10   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  11         44.   Individual Plaintiff Sharon Pilgram is sui juris, is a resident of Marin
  12   County, California and was a passenger onboard the M/V GRAND PRINCESS
  13   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  14         45.   Individual Plaintiff Samuel Arreaga is sui juris, is a resident of San
  15   Joaquin County, California and was a passenger onboard the M/V GRAND
  16   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  17   10, 2020.
  18         46.   Individual Plaintiff Hilda Arreaga is sui juris, is a resident of San
  19   Joaquin County, California and was a passenger onboard the M/V GRAND
  20   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  21   10, 2020.
  22         47.   Individual Plaintiff David Chen is sui juris, is a resident of San Mateo
  23   County, California and was a passenger onboard the M/V GRAND PRINCESS
  24   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  25         48.   Individual Plaintiff Jean Chen is sui juris, is a resident of San Mateo
  26   County California and was a passenger onboard the M/V GRAND PRINCESS
  27   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  28
                                                                       THIRD AMENDED COMPLAINT
                                              -9-                             No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 10 of 84 Page ID #:1309



    1         49.   Individual Plaintiff Katherine Hinton is sui juris, is a resident of Napa
    2   County, California and was a passenger onboard the M/V GRAND PRINCESS
    3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
    4         50.   Individual Plaintiff Norma Berkowitz is sui juris, is a resident of
    5   Nevada County, California and was a passenger onboard the M/V GRAND
    6   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
    7   10, 2020.
    8         51.   Individual Plaintiff Debra Leonelli is sui juris, is a resident of San
    9   Francisco County, California and was a passenger onboard the M/V GRAND
  10    PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  11    10, 2020.
  12          52.   Individual Plaintiff David Rege is sui juris, is a resident of San
  13    Francisco County, California and was a passenger onboard the M/V GRAND
  14    PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  15    10, 2020.
  16          53.   Individual Plaintiff Rosanne Eads is sui juris, is a resident of Placer
  17    County, California and was a passenger onboard the M/V GRAND PRINCESS
  18    cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  19          54.   Individual Plaintiff Bill J. Eads, Sr. is sui juris, is a resident of Placer
  20    County, California and was a passenger onboard the M/V GRAND PRINCESS
  21    cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  22          55.   Individual Plaintiff Edna Pelayo is sui juris, is a resident of San
  23    Joaquin County, California and was a passenger onboard the M/V GRAND
  24    PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  25    10, 2020.
  26          56.   Individual Plaintiff Nicholas Allen is sui juris, is a resident of San
  27    Mateo County, California and was a passenger onboard the M/V GRAND
  28
                                                                          THIRD AMENDED COMPLAINT
                                                - 10 -                           No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 11 of 84 Page ID #:1310



    1   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
    2   10, 2020.
    3         57.   Individual Plaintiff Anna Allen is sui juris, is a resident of San Mateo
    4   County, California and was a passenger onboard the M/V GRAND PRINCESS
    5   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
    6         58.   Individual Plaintiff Suzanne Suwanda is sui juris, is a resident of Santa
    7   Clara County, California and was a passenger onboard the M/V GRAND
    8   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
    9   10, 2020.
  10          59.   Individual Plaintiff Gurvinder Bhasin is sui juris, is a resident of
  11    Alameda County, California and was a passenger onboard the M/V GRAND
  12    PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  13    10, 2020.
  14          60.   Individual Plaintiff Harvinder Bhasin is sui juris, is a resident of
  15    Alameda County, California and was a passenger onboard the M/V GRAND
  16    PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  17    10, 2020.
  18          61.   Individual Plaintiff Patricia McGinnis is sui juris, is a resident of
  19    Clackamas County, Oregon and was a passenger onboard the M/V GRAND
  20    PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  21    10, 2020.
  22          62.   Individual Plaintiff Maritess Miller is sui juris, is a resident of
  23    Maricopa County, Arizona and was a passenger onboard the M/V GRAND
  24    PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  25    10, 2020.
  26          63.   Defendant CARNIVAL CORPORATION was incorporated in 1972 in
  27    Panama and has its headquarters in Miami, Florida.
  28
                                                                         THIRD AMENDED COMPLAINT
                                               - 11 -                           No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 12 of 84 Page ID #:1311



    1         64.    Defendant CARNIVAL PLC was incorporated in 2000, in Wales,
    2   United Kingdom. It also has its headquarters in Miami, Florida.
    3         65.    Upon information and belief, Defendant PRINCESS CRUISE LINES
    4   LTD. is incorporated in Bermuda, with its headquarters in Santa Clarita, California.
    5         66.    Upon information and belief, at all times hereto, CARNIVAL
    6   CORPORATION, CARNIVAL PLC, and PRINCESS advertised, marketed, sold,
    7   and profited (directly or indirectly) from and owned, controlled, and operated the
    8   cruise ship, M/V GRAND PRINCESS.
    9                   ALTER EGO/PIERCING CORPORATE VEIL
  10          67.    Defendants CARNIVAL CORPORATION, CARNIVAL PLC, AND
  11    PRINCESS are alter egos and/or agents of each other such that the corporate form
  12    should be disregarded.
  13          68.    CARNIVAL CORPORATION and CARNIVAL PLC operate as a
  14    single economic enterprise. They share a senior executive management team and
  15    identical Boards of Directors. Both CARNIVAL CORPORATION and
  16    CARNIVAL PLC share a single headquarters in Miami, Florida. They are one and
  17    the same.
  18          69.    As described by CARNIVAL CORPORATION in a filing with the
  19    Securities and Exchange Commission (“SEC”), “Carnival Corporation and Carnival
  20    plc operate a dual listed company (‘DLC’), whereby the businesses of Carnival
  21    Corporation and Carnival plc are combined through a number of contracts and
  22    through provisions in Carnival Corporation’s Articles of Incorporation and By-
  23    Laws and Carnival plc’s Articles of Association.”
  24          70.    Plaintiff brings this lawsuit against CARNIVAL CORPORATION and
  25    CARNIVAL PLC individually, but because the entities work as alter-egos and/or
  26    agents of one another, Plaintiff refers to them collectively throughout this
  27    Complaint as “CARNIVAL.”
  28
                                                                        THIRD AMENDED COMPLAINT
                                               - 12 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 13 of 84 Page ID #:1312



    1         71.    In the same SEC filings in which CARNIVAL explains the DLC, it
    2   also claims a portfolio of cruise brands which it breaks into two segments (1) the
    3   North America Segment, which includes PRINCESS, and (2) the Europe Australia
    4   and Asia Segment. CARNIVAL represents that, with these two segments, it
    5   “operate[s] over 100 cruise ships within a portfolio of leading global, regional and
    6   national cruise brands.” CARNIVAL further provides details as to the passenger
    7   capacity of each of its subsidiary brands, and each brand’s respective percentage of
    8   the total capacity of CARNIVAL CORPORATION.
    9         72.    CARNIVAL thus represents to the public that it can properly claim the
  10    revenues, income, earnings, assets, carrying capacity, employees and vessels
  11    operating as PRINCESS CRUISE LINES.
  12          73.    CARNIVAL exercises total domination over PRINCESS, to the extent
  13    that Princess manifests no separate corporate interests of its own and functions
  14    solely to achieve the purposes of CARNIVAL.
  15                 a.     CARNIVAL and PRINCESS share the same Board of Directors
  16    and almost all of the same executive officers, and CARNIVAL and PRINCESS
  17    also appear to use the same assets, including the vessel that is the subject of this
  18    Complaint.
  19                 b.     In fact, in past SEC filings, CARNIVAL has claimed the M/V
  20    GRAND PRINCESS as one of its assets. CARNIVAL represents that the M/V
  21    GRAND PRINCESS is one of its vessels for the purposes of aggregating
  22    CARNIVAL’s own worth, financial condition and abilities to the public and in
  23    business dealings, allowing it to leverage this value for its own benefit.
  24                 c.     CARNIVAL’s Group Senior Vice President and Chief Medical
  25    Officer, Dr. Grant Tarling, also serves as the Chief Medical Officer for each of
  26    CARNIVAL’s cruise line brands. In this role, Dr. Tarling provided multiple
  27    messages to the public on behalf of PRINCESS and CARNIVAL through YouTube
  28    and Facebook, regarding the status of the M/V DIAMOND PRINCESS and about
                                                                         THIRD AMENDED COMPLAINT
                                                - 13 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 14 of 84 Page ID #:1313



    1   safety measures PRINCESS and CARNIVAL claimed to implement on PRINCESS
    2   ships.1
    3                 d.   CARNIVAL also claims for itself all of PRINCESS’s purported
    4   rights, exemptions from liability, defenses, and immunities included in
    5   PRINCESS’s Passage Contract, despite not being a signatory to the Passage
    6   Contract.
    7                 e.   CARNIVAL determines the bonuses paid to executives of its
    8   cruise line brands, including PRINCESS, through its Management Incentive Plan.
    9   Bonuses paid to executives of CARNIVAL’s cruise line brands are determined both
  10    by whether the executive’s cruise line brand met its “Brand Operating Income
  11    Target” and by whether CARNIVAL met its company-wide “Corporation
  12    Operating Income Target.”
  13                  f.   CARNIVAL promulgated Health, Environmental, Safety, and
  14    Security (HESS) policies for all of its cruise line brands, including PRINCESS.
  15    CARNIVAL’s HESS Corporate Policy states that CARNIVAL will “ensure
  16    compliance with this [HESS] policy within each of Carnival’s Corporate and
  17    Operating Line organizations.”2
  18                  g.   In 2018, CARNIVAL implemented a HESS event reporting
  19    platform to “standardize HESS event reporting and analysis capabilities across our
  20    entire fleet.”3
  21
  22    1
          See, e.g., Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
  23    https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited
        August 14, 2020); Dr. Grant Tarling Medical Update with Enhanced Screening and
  24    Preventive Health Measures, February 29, 2020,
        https://www.youtube.com/watch?v=kSOuXwmh9Lo (last visited August 14, 2020).
  25    2
          Carnival Corporation & PLC Health, Environmental, Safety, Security, and
  26    Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
        files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited September 30, 2020).
  27    3
          Sustainability from Ship to Shore, Carnival Corp. & PLC FY2018 Sustanability
  28    Report, https://safety4sea.com/wp-content/uploads/2019/06/Carnival-Corp.-
        Sustainability-From-Ship-to-Shore-2019_06.pdf (last visited September 30, 2020).
                                                                      THIRD AMENDED COMPLAINT
                                              - 14 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 15 of 84 Page ID #:1314



    1         74.    In 2016, PRINCESS agreed to plead guilty to federal felony charges
    2   stemming from its illegal dumping of oil-contaminated bilge waste into the seas and
    3   intentional acts to cover it up. In its plea agreement, PRINCESS agreed to pay a
    4   $40 million penalty—the largest criminal penalty ever involving deliberate vessel
    5   pollution. Though CARNIVAL was not a defendant in the action, CARNIVAL
    6   signed the plea agreement and bound itself to its terms.
    7         75.    The plea agreement noted that CARNIVAL “currently monitors and
    8   supervises environmental, safety, security, and regulatory requirements for Princess
    9   and other Carnival brands.” Prior to the government investigation that led to the
  10    plea agreement, CARNIVAL had “undertaken steps to strengthen and enhance its
  11    oversight and compliance structure.” For example, “the company initiated structural
  12    changes within its management organization, primary among which was the
  13    creation of a position titled ‘Chief Maritime Officer,’ placing the responsibility for
  14    overall environmental, safety, and security compliance in one individual ….”
  15          76.    The plea agreement required CARNIVAL to fund and implement an
  16    Environmental Compliance Plan (“ECP”) across all of its brands, not just
  17    PRINCESS. The ECP required CARNIVAL to designate a Corporate Compliance
  18    Manager (“CCM”) who was to “have overall responsibility for the implementation
  19    of[the] ECP” and “authorized to access all records, documents, facilities, and
  20    vessels, including all spaces within vessels necessary to perform their function,
  21    throughout CARNIVAL for the purpose of implementing [the] ECP.”
  22          77.    In 2019, the U.S. sought to revoke PRINCESS’s probation for
  23    violating the terms of the ECP. The court in that case required members of the
  24    Executive Committee of the CARNIVAL Board of Directors (including the CEO
  25    and Chairman) be present at the revocation hearing.
  26          78.    PRINCESS and CARNIVAL admitted to violating probation by
  27    failing to fully implement the ECP. In the settlement agreement for those violations,
  28    CARNIVAL agreed to issue a statement to all employees across all of its brands
                                                                        THIRD AMENDED COMPLAINT
                                                - 15 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 16 of 84 Page ID #:1315



    1   stating that CARNIVAL’s CEO “personally accepts management responsibility for
    2   the probation violations ….” As part of the settlement, CARNIVAL agreed to
    3   submit “an action plan for restructuring its corporate compliance functions, which
    4   includes creating a new Ethics and Compliance Department at All Brands Group
    5   that is part of a broader Ethics and Compliance Program that extends throughout the
    6   brands/operating lines; ….” The settlement agreement was signed “on behalf of
    7   Defendant” by three members of the “Executive Committees of the Boards of
    8   Directors of Carnival Corporation and Carnival plc,” but no representatives of
    9   PRINCESS.
  10            79.    Also in 2019, CARNIVAL announced that it was creating a new Chief
  11    Ethics and Compliance Officer “to further develop our ethics and compliance
  12    program across the entire corporation.” CARNIVAL explained that “[i]t is
  13    important to note that the Ethics & Compliance is not just a single department
  14    within All Brands Group – but rather a corporate-wide program – with key Ethics
  15    & Compliance Officers . . . who help shape and implement the program initiatives
  16    in each of the operating companies.”
  17            80.    In March 2020, CARNIVAL announced that it was implementing a
  18    temporary pause of cruise operations across all of its brands, including PRINCESS,
  19    as a result of the COVID-19 pandemic. To address the costs of this temporary pause
  20    to its operations, the CEO of CARNIVAL wrote a message to all of the employees
  21    of CARNIVAL and its subsidiary brands, stating: “I’ve directed our brand leaders
  22    to reduce or eliminate non-critical cash expenditures, but of course never cutting
  23    anything that would impact compliant, environmentally sound and safe operations.”
  24            81.    In September 2020, CARNIVAL announced the sale of two of its
  25    cruise ships, the Sun Princes and the Sea Princess. PRINCESS announced that it
  26    was selling the ships because the sale “is in line with parent company Carnival
  27    Corporation’s plan to accelerate the removal of less efficient ships from its fleet.”4
  28    4
            Princess Press Release, Sun Princess and Sea Princess to Leave Princess Cruises
                                                                        THIRD AMENDED COMPLAINT
                                                - 16 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 17 of 84 Page ID #:1316



    1         82.    As demonstrated above, CARNIVAL has ownership and control over
    2   PRINCESS, and CARNIVAL exerts control and domination over PRINCESS’s
    3   business and day-to-day operations. Plaintiff believes that further discovery will
    4   reveal the full extent of this control.
    5         83.    Given CARNIVAL’s control of operations and co-mingling of assets
    6   with PRINCESS—both of which can be more fully established through
    7   discovery—the corporate form should be disregarded here. Failure to do so would
    8   thwart the interests of justice by allowing CARNIVAL to, on one hand, claim the
    9   M/V GRAND PRINCESS as a part of its holdings, but then, on the other hand,
  10    disclaim responsibility for that vessel and the passengers traveling on it.
  11                                       JURISDICTION
  12          84.    This Court has Admiralty subject matter jurisdiction pursuant to 28
  13    U.S.C. § 1333 as this case involves a maritime tort. The type of incident and
  14    injuries suffered by Plaintiffs and the class had the potential to impact maritime
  15    commerce as Plaintiffs and the class suffered harm and Plaintiffs and the class were
  16    and continue to be at serious risk of imminent harm as a result of exposure to
  17    COVID-19 aboard the cruise ship upon which they were paying passengers.
  18          85.    This Court also has subject matter jurisdiction pursuant to the Class
  19    Action Fairness Act, codified at 28 USC §1332(d)(2)(A) and (C), because the
  20    claims of the proposed Class Members exceed $5,000,000, and because at least one
  21    member of the Proposed Class of plaintiffs is a citizen of a state different from at
  22    least one Defendant. Further, this court has jurisdiction over the claims of certain
  23    individual Plaintiffs under 28 U.S.C. § 1332 because the amount in controversy
  24    exceeds seventy-five thousand dollars ($75,000), as to each of the individual
  25    Plaintiffs and Plaintiffs are citizens of a different state than the Defendants.
  26
  27
        Fleet, (Sept. 21, 2020),
  28    https://www.princess.com/news/notices_and_advisories/notices/sun-and-sea-
        princess-to-leave-princess-cruises-fleet.html (last visited Oct. 1, 2020).
                                                                         THIRD AMENDED COMPLAINT
                                                  - 17 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 18 of 84 Page ID #:1317



    1         86.     This Court has personal jurisdiction over Defendants, who each
    2   conduct substantial business in this district.
    3         87.     Defendant PRINCESS has its headquarters in Santa Clarita, California.
    4         88.     Upon information and belief, CARNIVAL, including by and through
    5   its subsidiary, PRINCESS, markets cruise vacations to California residents and
    6   employs thousands of California residents to work at its California headquarters.
    7   The Court has personal jurisdiction over CARNIVAL because CARNIVAL is
    8   authorized to do business in California, conducts substantial business in California,
    9   and some of the actions giving rise to this Complaint took place in California.
  10          89.     The claims asserted herein arise from Defendants’ contacts with
  11    California.
  12          90.     Additionally, the Passage Contract purports to name the Central
  13    District as a proper venue to actions against the Defendants. Although Plaintiffs do
  14    not concede the enforceability of the Passage Contract, by naming this District as a
  15    proper venue, Defendants have consented to personal jurisdiction in this District.
  16          91.     Each of the facts pleaded herein independently, but also all of these
  17    facts together, are sufficient to render the exercise of jurisdiction by this Court over
  18    Defendants permissible under traditional notions of fair play and substantial justice.
  19                                            VENUE
  20          92.     Venue in the Central District of California is proper under 28
  21    U.S.C.§ 1391 because Defendants are deemed to reside in any judicial district in
  22    which they are subject to personal jurisdiction.
  23          93.     Additionally, without conceding the enforceability of the Passage
  24    Contract, Plaintiffs acknowledge the inclusion in the Passage Contract of a venue
  25    selection provision designating the United States District Court for the Central
  26    District of California in Los Angeles as a proper venue for this action.
  27
  28
                                                                         THIRD AMENDED COMPLAINT
                                                - 18 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 19 of 84 Page ID #:1318



    1                              FACTUAL ALLEGATIONS
    2   I.    COVID-19, Its Symptoms, and Long-Term Effects
    3         94.    In December 2019, a new strain of Coronavirus known as COVID-19
    4   or SARS-CoV-2 was first reported as having been diagnosed in humans in China.
    5   The virus quickly spread through China and Asia and has caused a global
    6   pandemic.
    7         95.    On January 20, 2020, the United States Centers for Disease Control
    8   and Prevention (“CDC”) announced the first confirmed case in the U.S. Ten days
    9   later, on January 30, 2020, the CDC announced that it had identified, in Illinois, the
  10    first known instance of person-to-person spread (i.e. not related to travel outside of
  11    the United States).
  12          96.    Also on January 30, 2020, the World Health Organization (“WHO”)
  13    declared COVID-19 a “Public Health Emergency of International Concern.”
  14    According to WHO, a Public Health Emergency of International Concern is “an
  15    extraordinary event which is determined to constitute a public health risk to other
  16    States through the international spread of disease and to potentially require a
  17    coordinated international response.”
  18          97.    On January 31, 2020, the U.S. Secretary for Health and Human
  19    Services declared a public health emergency for “the entire United States to aid the
  20    nation’s healthcare community in responding” to COVID-19.5
  21          98.    When Plaintiffs filed their First Amended Complaint there were
  22    approximately 1.7 million cases in the United States. Now, there are over 7 million
  23    confirmed cases. In the meantime, over 100,000 more people in the United States
  24    have died as a result of COVID-19 since the filing of the First Amended
  25    Complaint—bringing the total death toll to over 207,000 in the United States alone.
  26    5
         Secretary Azar Declares Public Health Emergency for United States for 2019
  27    Novel Coronavirus (Jan. 31, 2020),
  28    https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-
        emergencyus-2019-novel-coronavirus.html (last visited Sept. 30, 2020).
                                                                        THIRD AMENDED COMPLAINT
                                                - 19 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 20 of 84 Page ID #:1319



    1   The death toll worldwide is reported to be more than one million people out of
    2   more than 34 million confirmed cases.
    3         99.    The full scope of the impact of this pandemic remains unknown, as
    4   reports have indicated that the numbers of cases and deaths may be significantly
    5   undercounted.6 One reason for this undercounting is due to the unavailability and
    6   inaccuracy of COVID-19 diagnostic tests in the United States, particularly during
    7   the early days of the pandemic.7 Indeed, the initial test designed by the CDC
    8   contained critical flaws, and the process of developing a more accurate test delayed
    9   widespread availability of COVID-19 tests by weeks.8
  10          100. Once testing became more widely available—though still not
  11    accessible to all those in need—it was, and has remained, inaccurate. In particular,
  12    experts warn of false negatives. 9 For instance, one San Francisco resident who
  13    traveled on Defendants’ ship the DIAMOND PRINCESS reported taking over a
  14
  15
  16
        6
  17      Berkeley Lovelace Jr., Official U.S. coronavirus death toll is ‘a substantial
        undercount’ of actual tally, Yale study finds, CNBC, July 1, 2020,
  18    https://www.cnbc.com/2020/07/01/official-us-coronavirus-death-toll-is-a-
        substantial-undercount-of-actual-tally-new-yale-study-finds.html (last visited
  19    August 12, 2020); Apoorva Mandavilli, Actual Coronavirus Infections Vastly
  20    Undercounted, C.D.C. Data Shows, New York Times, June 27, 2020 (updated
        August 6, 2020), https://www.nytimes.com/2020/06/27/health/coronavirus-
  21    antibodies-asymptomatic.html (last visited August 12, 2020).
        7
  22      See Olga Khazan, The 4 Key Reasons the U.S. Is So Behind on Coronavirus
        Testing, The Atlantic, March 13, 2020,
  23    https://www.theatlantic.com/health/archive/2020/03/why-coronavirus-testing-us-so-
        delayed/607954/ (last visited August 12, 2020).
  24    8
          Caroline Chen, Marshall Allen, Lexi Churchill, and Isaac Arnsdorf, Key Missteps
  25    at the CDC Have Set Back Its Ability to Detect the Potential Spread of
        Coronavirus, ProPublica, February 28, 2020,
  26    https://www.propublica.org/article/cdc-coronavirus-covid-19-test.
        9
  27      Lisa M. Krieger, Coronavirus false tests results: With a push to screen come
        questions of accuracy, The Mercury News, March 19, 2020,
  28    https://www.mercurynews.com/2020/03/19/coronavirus-false-test-results-with-the-
        push-to-screen-come-questions-of-accuracy/ (last visited August 12, 2020).
                                                                       THIRD AMENDED COMPLAINT
                                                - 20 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 21 of 84 Page ID #:1320



    1   dozen COVID-19 tests during a month-long period. The tests returned alternating
    2   results of positive and negative.10
    3         101. The concern that negative test results could not be trusted led experts
    4   to advise those exposed to COVID-19 to quarantine for 14 days, even if they tested
    5   negative for the virus. Indeed, as described in more detail below, Defendants and
    6   the federal government required Plaintiffs in this case to participate in a two-week
    7   quarantine on military bases, and advised that they should do so regardless of a
    8   negative test.11
    9         102. Despite the likely drastic undercounting of case and death statistics,
  10    the numbers make abundantly clear that COVID-19 spreads swiftly, and poses
  11    grave risks to individuals exposed to it.
  12          103. The means by which the virus spreads are varied, and not yet fully
  13    known. Studies tend to show that the virus can be transmitted through person-to-
  14    person contact12, but also through air flow, and on surfaces.13 In particular, recent
  15    studies have indicated that spaces without poor or limited ventilation can cause
  16    greater accumulation of the airborne virus because of the presence of aerosolized
  17    droplets that can cause transmission.14
  18
        10
  19       Id.
        11
  20       Id.
        12
           Centers for Disease Control, How COVID-19 Spreads, Updated June 16, 2020,
  21    https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
  22    spreads.html (last visited August 12, 2020).
        13
           Id.; see also Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus
  23    Retrieved From Hospital Air, August 11, 2020,
        https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html
  24    (last visited August 12, 2020); Joshua L. Santarpia, et al., Aerosol and surface
  25    contamination of SARS-CoV-2 observed in quarantine and isolation care, Nature
        Research Scientific Reports (2020) 10:127732,
  26    https://www.nature.com/articles/s41598-020-69286-3
        14
  27       Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus Retrieved From
        Hospital Air, August 11, 2020,
  28    https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html
        (last visited August 12, 2020)
                                                                        THIRD AMENDED COMPLAINT
                                                  - 21 -                       No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 22 of 84 Page ID #:1321



    1         104. Likewise, the length of time that the virus can survive on surfaces
    2   remains unclear. But at least one study indicates that items with repeated and/or
    3   prolonged contact—such as a phone or television remote control—can carry the
    4   virus. The same study also showed the virus present on surfaces, such as floors and
    5   window sills, that were untouched by any patient, but which were in the stream of
    6   air flow in the patient’s room.15 Another study suggests that transmission is possible
    7   through shared elevator buttons.16
    8         105. The virus has an incubation period believed to be approximately 14
    9   days,17 but many of the ailments associated with COVID-19 persist for weeks and,
  10    in some instances, months.18
  11          106. The full extent and longevity of the virus’s effects on the human body
  12    also remain unclear and—because of the virus’s novelty—largely unstudied. The
  13    research that has been conducted suggests that exposure to and contraction of
  14    COVID-19 leads to a wide range of medical outcomes, from a mild cough and/or
  15    sore throat to sustained cardiac, kidney, liver, neurological, respiratory, and
  16
  17
        15
  18       Joshua L. Santarpia, et al., Aerosol and surface contamination of SARS-CoV-2
        observed in quarantine and isolation care, Nature Research Scientific Reports
  19    (2020) 10:127732, https://www.nature.com/articles/s41598-020-69286-3
        16
  20       Aylin Woodward, As asymptomatic coronavirus carrier infected an apartment
        neighbor without sharing the same space. A study blames the building’s elevator
  21    buttons., Business Insider, July 5, 2020,
  22    https://www.businessinsider.com/coronavirus-jumped-between-people-via-
        elevator-surfaces-study-2020-7 (last visited August 12, 2020).
        17
  23       Centers for Disease Control, Interim Clinical Guidance for Management of
        Patients with Confirmed Coronavirus Disease (COVID-19), Updated June 30,
  24    2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
  25    management-patients.html (last visited August 12, 2020).
        18
           Mark W. Tenforde, et al., Symptom Duration and Risk Factors for Delayed
  26    Return to Usual Health Among Outpatients with COVID-19 in a Multistate Health
  27    Care Systems Network –United States, March-June 2020, Morbidity and Mortality
        Weekly Report, July 31, 2020,
  28    https://www.cdc.gov/mmwr/volumes/69/wr/mm6930e1.htm (last visited August 12,
        2020).
                                                                        THIRD AMENDED COMPLAINT
                                                - 22 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 23 of 84 Page ID #:1322



    1   circulatory damage.19 And, as shown by the statistics reported above, many patients
    2   die as a result of contracting the virus.
    3         107. COVID-19 is sometimes associated with symptoms such as: fever,
    4   cough, shortness of breath, body and muscle aches, and loss of taste and smell. The
    5   virus manifests differently, however, in different patients, striking some with brutal
    6   swiftness and others with more mild symptoms. Some people who contract the
    7   virus have a fever; others do not. Some suffer from extreme fatigue; others do not.
    8   Some report having a sore throat; others do not.20 Some COVID patients never
    9   display any of these “typical” symptoms and instead experience COVID-19 as more
  10    of a stomach virus, experiencing diarrhea and/or vomiting. Others never experience
  11    gastro-intestinal distress. Still, some people test positive for the virus while
  12    appearing to be entirely asymptomatic, with no symptoms whatsoever,21 or only
  13    later develop effects from the virus.
  14          108. The multiple presentations of the disease made it difficult for a patient
  15    to immediately attribute their symptoms to COVID-19, especially in the early days
  16    of the pandemic, before the general public and treating physicians became more
  17    informed as to how the myriad manifestations of the disease.
  18          109. In addition to—and sometimes separate from—the symptoms
  19    described above, the virus can also wreak havoc on patients’ organs. COVID-19
  20    can cause heart and liver failure, kidney damage, neurological deficits, and blood
  21    clots that can lead to severe and/or multiple strokes and limb amputation. 22
  22
        19
  23       Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times,
        August 5, 2020, https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-
  24    symptoms.html (last visited August 12, 2020).
        20
           Centers for Disease Control, Interim Clinical Guidance for Management of
  25    Patients with Confirmed Coronavirus Disease (COVID-19), Updated June 30,
  26    2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
        management-patients.html (last visited August 12, 2020).
  27    21
           Id.
        22
  28       Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley.
        Coronavirus destroys lungs. But doctors are finding its damage in kidneys, hearts,
                                                                          THIRD AMENDED COMPLAINT
                                                    - 23 -                       No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 24 of 84 Page ID #:1323



    1         110. Research thus far has shown that patients who are believed to have
    2   “recovered” from COVID-19 continue to suffer life-altering and potentially life-
    3   threatening health problems. 23 For instance, one study found that at approximately
    4   71 days after a positive COVID-19 test, irrespective of the severity of the patient’s
    5   symptoms, the time of the original diagnosis, and any pre-existing conditions, 60%
    6   of patients evaluated showed signs of “ongoing myocardial inflammation.” The
    7   same study discovered that 78% of patients demonstrated “cardiac involvement”—
    8   that is, these patients had abnormal cardiac readings associated with bad outcomes
    9   for cardio-myopathies.24
  10          111. Additionally, some patients who initially experience only mild
  11    symptoms (or no symptoms) later suffer catastrophic damage, such as stroke,25
  12    severe blood clots, 26 and/or cardiac inflammation like that described above.
  13          112. And some people contract and carry the virus without manifesting or
  14    experiencing any initial symptoms. Researchers have reported that even these
  15
  16
  17    and elsewhere. The Washington Post. April 15, 2020.
        https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-
  18    are-finding-its-damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-
        7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited April 29, 2020).
  19    23
           See, e.g., Diana Lindner, et al., Association of Cardiac Infection With SARS-
  20    CoV-2 in Confirmed COVID-19 Autopsy Cases, JAMA Cardiology, July 27,
        20202, https://jamanetwork.com/journals/jamacardiology/fullarticle/2768914
  21    (finding “virus progeny” in the heart of autopsied COVID-19 patients).
        24
  22       Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
        Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
  23    19), JAMA Cardiology, July 27, 2020,
        https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
  24    August 12, 2020).
        25
  25       Ariana Eunjung Cha, Young and middle-aged people, barely sick with covid-19
        are dying of strokes, The Washington Post, April 25, 2020,
  26    https://www.washingtonpost.com/health/2020/04/24/strokes-coronavirus-young-
        patients/ (last visited August 12, 2020).
  27    26
           Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times,
  28    August 5, 2020, https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-
        symptoms.html (last visited August 12, 2020).
                                                                       THIRD AMENDED COMPLAINT
                                               - 24 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 25 of 84 Page ID #:1324



    1   “asymptomatic” patients may in fact suffer long-term and/or later-manifesting
    2   harms, such as severe cardiac damage including myocarditis and arrhythmias.27
    3         113. Such occurrences were described by Dr. Jon Drezner, Director of the
    4   University of Washington Medicine Center for Sports Cardiology in Seattle, team
    5   physician for the Seattle Seahawks, Seattle Reign, and University of Washington
    6   Huskies, and advisor to the NCAA on cardiac issues, on an August 11, 2020 CNN
    7   broadcast. Drezner explained that “early on in the pandemic we learned that
    8   COVID-19 can affect the heart. And about one in four hospitalized have heart
    9   injury and raised a lot of questions and concerns about patients who weren’t in the
  10    hospital.” He continued by posing the question: “Would patients who have mild
  11    symptoms or no symptoms have heart injury?” and further explained that, “More
  12    recently we’ve been learning that some college and professional athletes are
  13    inflicted with myocarditis (inflammation of the heart which can trigger arrhythmia
  14    or cardiac arrest) from COVID-19.”
  15          114. Dr. Drezner confirmed that this potentially long-term damage can
  16    afflict someone who was asymptomatic or who experienced only a mild case of
  17    COVID-19 that did not require hospitalization. He said: “We are learning that
  18    some athletes who really had no symptoms and go through subsequent testing are
  19    being diagnosed with myocarditis[,]” which is, in his words: “inflammation of the
  20    heart muscle and it can lead to scar tissue in the heart. And that scar tissue can be a
  21    focus for arrhythmia or even sudden cardiac arrest.”28
  22          115. Likewise, a study that considers, among other things, the lingering
  23    impact of the virus on those with mild symptoms is currently underway at the
  24    University of California, San Francisco. Among the stuy’s findings, is that children
  25    27
           Carolyn Barner, COVID-19 Can Wreck Your Heart, Even if You Haven’t Had
  26    Any Symptoms, Scientific American, August 31, 2020,
        https://www.scientificamerican.com/article/covid-19-can-wreck-your-heart-even-if-
  27    you-havent-had-any-symptoms (last visited September 30, 2020).
        28
  28       Interview on CNN Anderson Cooper 360 August 11, 2020, transcript available
        at: http://transcripts.cnn.com/TRANSCRIPTS/2008/11/cnr.10.html
                                                                        THIRD AMENDED COMPLAINT
                                                - 25 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 26 of 84 Page ID #:1325



    1   exposed to “adult relatives with flu-like symptoms” developed signs of Kawasaki
    2   disease, including lesions on their feet and hands, weeks or months after that
    3   exposure.29
    4          116. Together, the multiple presentations of the virus, range of severity of
    5   symptoms—from asymptomatic to severe—the unavailability and inaccuracy of
    6   testing, along with the limited research about COVID-19 make it plausible that a
    7   person directly exposed to the virus, particularly for prolonged periods of time, like
    8   the passengers on the M/V GRAND PRINCESS, will suffer long-lasting, and
    9   potentially life-altering or fatal health effects.
  10           117. As a result and a proximate cause of Defendants PRINCESS and
  11    CARNIVAL exposing Plaintiffs to COVID-19 aboard the M/V GRAND
  12    PRINCESS, as described in more detail below, and because of the nature of the
  13    virus and its long-term health effects, Plaintiffs will require medical monitoring and
  14    diagnostic examinations into the future. This monitoring is required to diagnose,
  15    prevent, and/or treat current or future injury related to Plaintiffs’ and Class
  16    members’ exposure to, contraction of, illness and disease related to, asymptomatic
  17    contraction of, and potential contraction of COVID-19, in light of the evolving
  18    scientific understanding of the full risk and scope of health outcomes related to
  19    and/or resulting from the virus.
  20    II.    Carnival and Princess Knew or Should Have Known the Risks of Viral
  21           Contagion Aboard Their Cruise Ships.
  22           118. In early February 2020, experts in the European Union, led by
  23    epidemiologist Dr. Christou Hadjichristodoulou, released specific guidelines for the
  24    cruise industry that included an outline of the risk of COVID-19 outbreaks aboard
  25    29
          Peter Fimrite, Long after the illness is gone, damage from coronavirus may
  26    remain, San Francisco Chronicle, May 31, 2020,
  27    https://www.sfchronicle.com/health/article/Long-after-the-illness-is-gone-the-
        damage-from-
  28    15305842.php?utm_campaign=CMS%20Sharing%20Tools%20(Premium)&utm_s
        ource=share-by-email&utm_medium=email (last visited August 13, 2020)
                                                                         THIRD AMENDED COMPLAINT
                                                  - 26 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 27 of 84 Page ID #:1326



    1   cruise ships and recommended response protocols.30 Specifically, the guidelines
    2   directed that, in the event of a COVID-19 case, “close contacts” of the individuals
    3   believed to have COVID-19 should be quarantined in their cabin or on shore, and
    4   “casual contacts” should be disembarked from the ship.31
    5         119. On February 12, 2020, the CDC issued guidance for ships on
    6   managing COVID-19.32 The guidance noted that commercial shipping, including
    7   cruise ships, “involves the movement of large numbers of people in closed and
    8   semi-closed settings. Like other close-contact environments, ships may facilitate
    9   transmission of respiratory viruses from person to person through exposure to
  10    respiratory droplets or contact with contaminated surfaces.” The guidance
  11    recommended “[i]dentifying and isolating passengers and crew with possible
  12    symptoms of COVID-19 as soon as possible.” It also recommended that
  13    “[p]assengers and crew members who have had high-risk exposures to a person
  14    suspected of having COVID-19 should be quarantined in their cabins.”
  15          120. In or before early February 2020, Defendants became aware of an
  16    outbreak of COVID-19 aboard the cruise ship the DIAMOND PRINCESS, which is
  17    owned and/or operated by CARNIVAL and PRINCESS. The outbreak originated
  18
        30
  19       Interim Advice for Preparedness and Response to Cases of Acute Respiratory
        Disease at Points of Entry in the European Union (EU) / EEA Member States (MS):
  20    Advice for ship operators for preparedness and response to the outbreak of 2019-
        nCoV acute respiratory disease, Feb. 3, 2020,
  21    https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
  22    advice_2019-ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also
        Matt Apuzzo, Motoko Rich and David Yaffe-Bellany, Failures on Diamond
  23    PrincessShadow Another Cruise Ship Outbreak, The New York Times, March 8,
        2020, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-
  24    ship.html (last visited April 6, 2020).
        31
  25       Healthy GateWays, Algorithm for decision making in response to an event of a
        suspect case of COVID-19,
  26    https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html (last
        visited April 6, 2020).
  27    32
           Interim Guidance for Ships on Managing 2019 Novel Coronavirus, Feb. 12, 2020
  28    (updated Feb. 15), https://www.cdc.gov/quarantine/maritime/recommendations-for-
        ships.html (last visited Sept. 30, 2019).
                                                                      THIRD AMENDED COMPLAINT
                                              - 27 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 28 of 84 Page ID #:1327



    1   on the DIAMOND PRINCESS while the vessel was docked in Yokohama, Japan.
    2   Ten cases were originally diagnosed, and that number rapidly escalated to over 700
    3   cases—over one-fifth of the passengers and crew members onboard the ship at the
    4   time. Investigative reporting about the DIAMOND PRINCESS revealed that well
    5   after CARNIVAL and PRINCESS became aware of the first case aboard the ship,
    6   Defendants worked to “keep the fun going” by “encouraging [guests] to mingle.”33
    7         121. To date, at least 14 of the DIAMOND PRINCESS’s passengers have
    8   died as a result of COVID-19.34 At least two of these fatalities occurred before
    9   February 19, 2020.35
  10          122. In a February 18, 2020, update issued in response to the crisis aboard
  11    the DIAMOND PRINCESS, the CDC stated that “the rate of new reports of
  12    positives [now] on board, especially among those without symptoms, highlights the
  13    high burden of infection on the ship and potential for ongoing risk.”36
  14          123. Upon information and belief, in February 2020, CARNIVAL and
  15    PRINCESS also operated a voyage on the RUBY PRINCESS, from New Zealand
  16    to Australia. News reports suggest that in mid-to-late February, Defendants became
  17    aware of COVID-19 cases onboard the RUBY PRINCESS. Despite this
  18    information, CARNIVAL operated a second voyage on the RUBY PRINCESS,
  19    immediately following the New Zealand-to-Australia voyage. Since the vessel
  20    33
           Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives
  21    Knew They Had a Virus Problem, But Kept the Party Going, Bloomberg, April 16,
        2020, https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
  22    visited April 20, 2020).
        34
  23       Lauren Smiley, 27 Days in Tokyo Bay: What Happened on the Diamond
        Princess, Wired, May 13, 2020, https://www.wired.com/story/diamond-princess-
  24    coronavirus-covid-19-tokyo-bay/.
        35
  25       See The New York Times, Japan Reports 2 Deaths Among Cruise Ship
        Passengers, Feb. 19, 2020, https://www.nytimes.com/2020/02/19/world/asia/china-
  26    coronavirus.html (last visited April 6, 2020).
        36
  27       See Centers for Disease Control and Prevention, Update on the Diamond Princess
        Cruise Ship in Japan, Feb. 18, 2020,
  28    https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html
        (last visited April 6, 2020).
                                                                       THIRD AMENDED COMPLAINT
                                               - 28 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 29 of 84 Page ID #:1328



    1   docked in Australia on March 19, 2020, over 600 passengers who were on the
    2   RUBY PRINCESS have tested positive for the virus and 10 have died. Australian
    3   authorities have announced a criminal investigation into the matter.
    4          124. To date, cruises run by CARNIVAL and PRINCESS have been
    5   identified as responsible for more than 1,600 positive COVID-19 infections, and
    6   over 50 deaths.
    7   III.   Carnival Undertook an Independent Duty of Care Toward Plaintiffs
    8          125. Through its public statements and conduct, Defendant CARNIVAL
    9   specifically undertook a duty to maintain a safe environment aboard the cruise ships
  10    in its fleet, including the M/V GRAND PRINCESS.
  11           126. For instance, CARNIVAL represented to its customers and the general
  12    public that it had a commitment to “[p]rotecting the health, safety and security of
  13    our passengers, guests, employees and all others working on our behalf, thereby
  14    promoting an organization that always strives to be free of injuries, illness and
  15    loss. … [and] assigning health, environment, safety, security (HESS) and
  16    sustainability matters the same priority as other critical business matters.”37 They
  17    further assert that they “[s]upport a proactive framework of risk mitigation in the
  18    areas of HESS aimed at preventing, monitoring and responding to threats.”38
  19           127. CARNIVAL promulgated HESS policies for all of its cruise line
  20    brands, including PRINCESS. CARNIVAL’s HESS Corporate Policy, which is
  21    available to the public on CARNIVAL’s website, states that CARNIVAL will
  22
  23
  24    37
           Carnival Health, Environment, Safety, Security & Sustainability Policy &
  25    Governance, Carnival Health, Environment, Safety, Security & Sustainability
        Policy & Governance, https://www.carnivalcorp.com/leading-responsibly/health-
  26    environment-safety-security-sustainability-policy-governance/ (last visited April 7,
        2020).
  27    38
           Carnival Corporation & PLC Health, Environmental, Safety, Security, and
  28    Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
        files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited September 30, , 2020).
                                                                        THIRD AMENDED COMPLAINT
                                               - 29 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 30 of 84 Page ID #:1329



    1   “ensure compliance with this [HESS] policy within each of Carnival’s Corporate
    2   and Operating Line organizations.”39
    3         128. CARNIVAL knew, as explained in an article co-authored by its own
    4   Chief Medical Officer, Dr. Grant Tarling, that cruise ships “represent a potential
    5   source for introduction of novel or antigenically drifted influenza virus strains to
    6   the United States” and that cruise ship characteristics, such as “close quarters and
    7   prolonged contact among travelers on ships and during land-based tours before
    8   embarkation, increase the risk of communicable disease transmission.”40
    9         129. The 2016 federal plea agreement noted that CARNIVAL “currently
  10    monitors and supervises environmental, safety, security, and regulatory
  11    requirements for Princess and other Carnival brands.” Prior to the government
  12    investigation that led to the plea agreement, CARNIVAL had “undertaken steps to
  13    strengthen and enhance its oversight and compliance structure.” For example, “the
  14    company initiated structural changes within its management organization, primary
  15    among which was the creation of a position titled ‘Chief Maritime Officer,’ placing
  16    the responsibility for overall environmental, safety, and security compliance in one
  17    individual ….”
  18          130. Given these assurances and representations, CARNIVAL undertook an
  19    independent duty to abide by its commitments and to protect passengers on all of its
  20    cruise lines, including PRINCESS, from reasonably-avoidable hazards, such as
  21    exposing passengers for a prolonged period of time on a ship known to be infested
  22    with a potentially-lethal virus.
  23
  24
  25
  26    39
          Id.
  27    40
          Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et
  28    al., Laboratory-based respiratory virus surveillance pilot project on select cruise
        ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at 2 (2017).
                                                                        THIRD AMENDED COMPLAINT
                                                - 30 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 31 of 84 Page ID #:1330



    1   IV.   PRINCESS was an Apparent Agent of CARNIVAL
    2         131. CARNIVAL represented to the public that PRINCESS was its agent,
    3   causing passengers to justifiably rely upon the care and skill of PRINCESS to
    4   maintain a safe environment aboard the M/V GRAND PRINCESS.
    5         132. On its website, CARNIVAL prominently displays the PRINCESS
    6   name and logo, describing PRINCESS as part of its “family” of cruise line brands.
    7   CARNIVAL’s website states that potential customers “need look no further than
    8   the Carnival family when selecting a cruise vacation.”
    9         133. CARNIVAL promulgated HESS policies for all of its cruise line
  10    brands, including PRINCESS. CARNIVAL’s HESS Corporate Policy, which is
  11    available to the public on CARNIVAL’s website, states that CARNIVAL will
  12    “ensure compliance with this [HESS] policy within each of Carnival’s Corporate
  13    and Operating Line organizations.”41
  14          134. The web page on which CARNIVAL publicizes its HESS policy
  15    specifically identifies PRINCESS as a part of CARNIVAL CORPORATION and
  16    CARNIVAL PLC, representing that the policy applies to the subsidiary as well as
  17    the parent.
  18    V.    What Makes Cruise Ships Different From Other Businesses
  19          135. In some material respects, in the context of COVID-19 claims,
  20    common carriers like cruise ships undertaking custodial, long-haul, open-water
  21    voyages present heightened risks to passengers that differ from other land-based
  22    businesses. With these heightened risks, as factual and legal matters, come
  23    additional attendant obligations on the owners and operators of cruise ships.
  24          136. As Defendants knew, cruise ships are particularly susceptible to rapid
  25    viral contagion because—unlike other businesses, such as restaurants, retail shops,
  26
        41
  27       Carnival Corporation & PLC Health, Environmental, Safety, Security, and
        Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
  28    files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited September 30, 2020)
        (emphasis added).
                                                                      THIRD AMENDED COMPLAINT
                                               - 31 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 32 of 84 Page ID #:1331



    1   and other consumer-facing businesses—after embarkation, passengers are
    2   effectively trapped onboard. PRINCESS and CARNIVAL had a custodial role over
    3   their passengers, who had no option for safe and fast exit while the vessel remained
    4   at sea.
    5             137. Cruise ships like M/V GRAND PRINCESS have a high population
    6   density, and the population is characterized by “relatively homogenous mixing”—
    7   meaning, there are a lot of people onboard, and they are all interacting with one
    8   another.42
    9             138. CARNIVAL and PRINCESS were and are well-aware of the fact that
  10    their crew members interact closely with passengers and often travel on multiple
  11    trips back-to-back, putting crew members into close contact with thousands of
  12    passengers in short periods of time. What’s more, these crew members and the
  13    ship’s passengers share a number of confined, public spaces—such as elevators and
  14    public restrooms—and interact with a myriad of shared, and frequently-touched
  15    surfaces, including but certainly not limited to the utensils used to serve food on
  16    buffet lines, elevator buttons, hand railings, chairs, cards and other game pieces,
  17    and door handles. The frequency with which individuals touch these surfaces along
  18    with the sheer number of people who come into contact with them in a limited
  19    period of time make cruise ships uniquely dangerous for the spread of viruses,
  20    including COVID-19.
  21              139. CARNIVAL and PRINCESS also understood, based on their years of
  22    specific experience operating cruise ships, the limited air flow and low ventilation
  23    in the interior of cruise ships, and they knew that these conditions make airborne
  24
  25
  26    42
          J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise
  27    ship: estimating the epidemic potential and effectiveness of public health
        countermeasures, Journal of Travel Medicine, Published February 28, 2020,
  28    https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12,
        2020).
                                                                        THIRD AMENDED COMPLAINT
                                               - 32 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 33 of 84 Page ID #:1332



    1   viruses all the more hazardous on board a ship, particularly where passengers are
    2   exposed for a lengthy period of time during a long-haul, open-water voyage.
    3         140. Years before the COVID-19 outbreaks aboard the DIAMOND
    4   PRINCESS, RUBY PRINCESS, and M/V GRAND PRINCESS, CARNIVAL and
    5   PRINCESS’s own Group Senior Vice President and Chief Medical Officer Grant
    6   Tarling, M.D., M.P.H. co-authored an article that acknowledged that cruise ships
    7   “represent a potential source for introduction of novel or antigenically drifted
    8   influenza virus strains to the United States” and that cruise ship characteristics, such
    9   as “close quarters and prolonged contact among travelers on ships and during land-
  10    based tours before embarkation, increase the risk of communicable disease
  11    transmission.”43
  12          141. A study published on February 28, 2020, echoed Dr. Tarling’s
  13    findings, and highlights the unique conditions of cruise ships that “amplified” the
  14    spread of COVID-19 among those onboard the Diamond Princess.44 The study also
  15    revealed that extended periods of time on the ship without quarantine increased the
  16    spread of the virus.
  17          142. The combination of the aforementioned factors, among other factors,
  18    make cruise ships distinctly susceptible to rapidly and pervasively spreading
  19    pathogens in ways that differ from most other businesses, which was well-known to
  20    Defendants.
  21
  22
  23
  24    43
           Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et
  25    al., Laboratory-based respiratory virus surveillance pilot project on select cruise
        ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at 2 (2017).
  26    44
           J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise
  27    ship: estimating the epidemic potential and effectiveness of public health
        countermeasures, Journal of Travel Medicine, Published February 28, 2020,
  28    https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12,
        2020).
                                                                        THIRD AMENDED COMPLAINT
                                                - 33 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 34 of 84 Page ID #:1333



    1   VI.   The February 11, 2020 M/V GRAND PRINCESS Cruise to Mexico
    2         143. Despite their awareness of the unique risks created by the cruise ship
    3   environment, and their experiences with COVID-19 outbreaks on other vessels, on
    4   February 11, 2020, Defendants operated a roundtrip voyage from San Francisco to
    5   Mexico aboard the M/V GRAND PRINCESS. On or around February 19, 2020,
    6   Defendants became aware of at least one passenger suffering from COVID-19
    7   symptoms onboard the M/V GRAND PRINCESS.
    8         144. According to PRINCESS’s and CARNIVAL’s Chief Medical Officer,
    9   Grant Tarling, MD, MPH, Defendants believed the infected passenger was already
  10    carrying the virus when he boarded the M/V GRAND PRINCESS on February 11,
  11    2020.45 Despite their knowledge regarding COVID-19, Defendants had no effective
  12    passenger medical screening methods in place at the time of boarding.
  13          145. Dr. Tarling reported that the infected passenger sought medical
  14    treatment from the medical center onboard the M/V GRAND PRINCESS on
  15    February 20, 2020. The passenger reported suffering from “acute respiratory
  16    distress” for about a week before seeking treatment. Upon information and belief,
  17    this information would have triggered mandatory reporting under 42 C.F.R. 71.1, et
  18    seq. and constitutes a “hazardous condition” per 33 C.F.R. § 160.216.46
  19          146. Upon information and belief, at least three other passengers on the
  20    M/V GRAND PRINCESS’s Mexico trip suffered from COVID-19 symptoms while
  21
        45
  22       Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of
        America’s Fear of Coronavirus, Docks in Oakland, The New York Times, March
  23    9, 2020, https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-
        grand-princess.html (last visited April 7, 2020).
  24    46
           Section 160.216 requires that “[w]henever there is a hazardous condition … on
  25    board a vessel or caused by a vessel or its operation, the owner, agent, master,
        operator, or person in charge must immediately notify the nearest Coast Guard
  26    Sector Office . . . .” A“[h]azardous condition means any condition that may
  27    adversely affect the safety of any vessel … or the environmental quality of any port,
        harbor, or navigable waterway of the United States. It may, but need not,
  28    involve … injury or illness of a person aboard … .” 33 CFR § 160.202 (emphasis
        added).
                                                                      THIRD AMENDED COMPLAINT
                                              - 34 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 35 of 84 Page ID #:1334



    1   on the vessel, likely exposing dozens of other passengers to the virus. At least 100
    2   passengers who traveled on board the M/V GRAND PRINCESS have tested
    3   positive for COVID-19, and two passengers who traveled on the M/V GRAND
    4   PRINCESS’s Mexico trip died after disembarking. One of these fatalities was the
    5   first-reported death caused by COVID-19 in California.47
    6         147. On February 21, 2020, the M/V GRAND PRINCESS arrived at port in
    7   San Francisco and some of the passengers from the Mexico trip disembarked.
    8         148. Approximately sixty-two passengers, at least two of whom were ill,
    9   and over 1,000 crew members remained onboard the M/V GRAND PRINCESS to
  10    continue traveling on the ship’s next voyage, to Hawaii. Defendants did not
  11    implement any effective COVID-19 medical screening or examination procedures
  12    for crew or passengers who remained onboard and were continuing on for the
  13    Hawaii voyage.
  14          149. Defendants did not initiate effective measures to sanitize or disinfect
  15    the vessel in-between voyages, and did not implement any procedures for screening
  16    or testing existing or new passengers boarding the ship for the Hawaii-bound
  17    voyage.
  18          150. Defendants did not notify passengers who were scheduled to board the
  19    vessel on February 21, 2020, that passengers from the prior Mexico trip had
  20    reported COVID-19 symptoms, or of the fact that passengers remaining on board
  21    the M/V GRAND PRINCESS had been exposed to and might be infected with
  22
        47
          It has since been discovered that other Californians suffered from and died as a
  23    result of COVID-19 prior to the February 11, 2020 cruise aboard the M/V GRAND
  24    PRINCESS. Nevertheless the death of a Placer County resident who traveled on the
        M/V GRAND PRINCESS’s February 11, 2020 cruise to Mexico spurred the state’s
  25    initial stay-at-home orders. See Placer County Announces Death of Patient with
        COVID-19, March 4, 2020, https://www.placer.ca.gov/6438/Death-of-patient-with-
  26    COVID-19 (last visited May 19, 2020); Bill Chapel, Coronavirus Deaths in
  27    Washington and California, Where Gov. Declares Emergency, NPR, March 4,
        2020, https://www.npr.org/sections/health-
  28    shots/2020/03/04/812121540/coronavirus-los-angeles-declares-emergency-and-u-s-
        reports-80-cases-in-13-states (last visited May 19, 2020).
                                                                       THIRD AMENDED COMPLAINT
                                               - 35 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 36 of 84 Page ID #:1335



    1   and/or carrying the virus. With the known likely presence of the virus in passengers
    2   and crew members who remained on the ship, the ship never should have sailed on
    3   to Hawaii.
    4   VII. The February 21, 2020 M/V GRAND PRINCESS Voyage to Hawaii
    5         151. On February 21, 2020, Plaintiffs embarked onto the M/V GRAND
    6   PRINCESS, and the ship departed the same day. The vessel sailed to Hawaii and
    7   made multiple stops on the Hawaiian Islands.
    8         152. Although PRINCESS and CARNIVAL had assured passengers that
    9   the trip would be safe and that PRINCESS and CARNIVAL would take measures,
  10    such as requiring temperature checks for those boarding the ship, in order prevent
  11    the presence of COVID-19 on the M/V GRAND PRINCESS, Defendants instituted
  12    no such effective measures. Plaintiffs and other passengers were not asked to check
  13    their temperatures, and were not subject to any medical screening upon boarding
  14    the ship other than a questionnaire that asked them if they had felt ill or recently
  15    traveled to China.
  16          153. On information and belief, on or about February 25, 2020, while
  17    Plaintiffs were in the midst of the Hawaii trip aboard the M/V GRAND
  18    PRINCESS, CARNIVAL and PRINCESS sent emails to passengers who
  19    disembarked from the San Francisco-to-Mexico trip on February 21, 2020. The
  20    email alerted the earlier passengers about their potential exposure to COVID-19
  21    during their time on the cruise. No such notice was effectively provided to
  22    passengers who were onboard the ship on February 25, 2020.
  23          154. On February 29, 2020, the vessel left Hawaii.
  24          155. Upon information and belief, increased sanitary precautions did not
  25    begin onboard the M/V GRAND PRINCESS until on or about March 3, 2020.
  26          156. CARNIVAL and PRINCESS did not inform the passengers on board
  27    the M/V GRAND PRINCESS of COVID-19 cases in passengers who traveled on
  28    the ship’s Mexico trip until March 4, 2020, when, early in the morning, the
                                                                         THIRD AMENDED COMPLAINT
                                                - 36 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 37 of 84 Page ID #:1336



    1   Plaintiffs and other members of the proposed Class received a health advisory. The
    2   advisory explained that the ship would no longer be traveling to Ensenada, Mexico,
    3   as originally scheduled. It would instead return directly to San Francisco. Further,
    4   the advisory alerted passengers to the investigation of a “small cluster of COVID-
    5   19 cases in Northern California connected to” the M/V GRAND PRINCESS’s
    6   Mexico trip, and informed passengers of their potential exposure to the virus.
    7         157. Additionally, the advisory asserted that COVID-19 causes “mild
    8   illness in about 80% of cases,” and that only “[a]bout 20% of people develop more
    9   severe symptoms.”
  10          158. The March 4, 2020 health advisory suggested that passengers traveling
  11    on the Hawaii trip had already reported suffering from COVID-19 symptoms, and
  12    instructed other passengers who were experiencing or had at any time during the
  13    trip experienced symptoms “of acute respiratory illness with fever chills or cough”
  14    to immediately contact the ship’s Medical Center. Finally, the advisory
  15    recommended that passengers wash their hands, use hand sanitizer, avoid contact
  16    with those suffering from respiratory illness, cover their noses and mouths when
  17    coughing and sneezing, and avoid touching their eyes and face. It did not make any
  18    recommendations for quarantine or social distancing measures. Nor did it call for
  19    passengers to wear masks.
  20          159. The March 4th health advisory was signed by Grant Tarling, MD,
  21    MPH , the Group Senior Vice President and Chief Medical Officer for PRINCESS
  22    and other CARNIVAL subsidiaries.
  23          160. Upon information and belief, individuals who had continued on to
  24    Hawaii from the prior leg of the cruise to and from Mexico began cabin-based
  25    quarantine for the first time on or around March 4, 2020. At that time, Defendants
  26    cancelled only large public gatherings, and continued hosting other events
  27    identified in the daily newsletter, the “Princess Patter,” including Formal Night and
  28    its associated dinner.
                                                                       THIRD AMENDED COMPLAINT
                                               - 37 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 38 of 84 Page ID #:1337



    1         161. On information and belief, other CARNIVAL-owned cruise
    2   companies operated in a similar manner upon discovering that one or more of their
    3   passengers or crew members had exhibited COVID-19 symptoms. On the M/V
    4   DIAMOND PRINCESS, guests were encouraged to “mingle.” And, on the M/S
    5   ZAANDAM (operated by Carnival subsidiary Holland America), after crew
    6   members and passengers reported suffering from COVID-19 symptoms, the ship’s
    7   operators not only continued hosting large-scale events, but also instituted
    8   additional group activities to keep passengers occupied.
    9         162. Taken together, all the foregoing suggest a fact that can be confirmed
  10    and further developed through discovery: that CARNIVAL directed the manner in
  11    which its subsidiaries, including PRINCESS, responded to COVID-19 outbreaks.
  12          163. Spurred by the COVID-19 outbreak on the M/V GRAND PRINCESS
  13    and the death of a passenger who had been on the Mexico trip, Governor Gavin
  14    Newsom declared a state of emergency in California on March 4, 2020, to manage
  15    the COVID-19 outbreak. As a result, the State of California refused to allow the
  16    vessel into port in San Francisco, forcing the vessel to anchor off the city’s coast.
  17    Governor Newsom stated at a press conference that there were 11 passengers and
  18    10 crew members on the ship who were experiencing symptoms.
  19          164. On or about Thursday, March 5, 2020, two weeks after the ship sailed
  20    from San Francisco harbor, Defendants instituted more operational changes,
  21    including cabin/state room quarantine, meal service to the cabins/state rooms by
  22    placing trays in the hallway outside cabin doors, and cessation of daily turndown
  23    service and all communal activities.
  24          165. On or about March 7, 2020, Defendants announced through the ship’s
  25    public address system that they had evacuated a critically-ill passenger by ship’s
  26    tender and a U.S. Coast Guard cutter.
  27          166. On or about March 9, 2020, the ship was allowed to sail into and
  28    arrived in the San Francisco Bay escorted by the U.S. Coast Guard. The ship
                                                                        THIRD AMENDED COMPLAINT
                                                - 38 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 39 of 84 Page ID #:1338



    1   docked in the Port of Oakland and was met by ambulances and medical personnel.
    2   During the night, a CDC employee, in full hazmat gear, knocked on some cabin
    3   doors asking passengers if they had any symptoms.
    4         167. On or about March 10, 2020, passengers, including Plaintiffs, were
    5   finally allowed to disembark. Most passengers were shuttled to Travis Air Force
    6   Base in Solano County, California for further quarantine. Others were transported
    7   to Asilomar State Beach and Conference Grounds in Pacific Grove, or to other
    8   military bases, including Mira Mar in San Diego and Dobbins Air Force Base, in
    9   Georgia.
  10          168. A report from the CDC about the COVID-19 outbreak about the M/V
  11    GRAND PRINCESS found that “crew members were likely infected on voyage A
  12    and then transmitted [the virus] to passengers on voyage B” and that the ship “was
  13    an example of perpetuation of transmission from crew members across multiple
  14    consecutive voyages and the potential introduction of the virus to passengers and
  15    crew on other ships.”48
  16          169. At the time of this filing, Defendant CARNIVAL has cancelled future
  17    cruises embarking from San Francisco through the end of 2020. However,
  18    CARNIVAL’s website indicates that it intends to begin operating certain cruise
  19    ships as early as October 31, 2020, potentially posing grave threats to their
  20    passengers, crew members, and the public health.49
  21          170. If Plaintiffs had known that they would be exposed to COVID-19, face
  22    the serious and actual risks of contracting or spreading COVID-19, and actually
  23    contract and suffer from COVID-19, while onboard the M/V GRAND PRINCESS,
  24
        48
  25       L. Moriarty, et al., Public Health Responses to COVID-19 Outbreaks on Cruise
        Ships — Worldwide, February–March 2020, 69 Morbidity and Mortality Weekly
  26    Report 1, 1 (Mar. 23, 2020),
        https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e3-H.pdf (last visited
  27    Sept. 30, 2020).
        49
  28       See Carnival, Health and Safety Updates, https://www.carnival.com/health-and-
        sailing-updates (last visited August 13, 2020).
                                                                       THIRD AMENDED COMPLAINT
                                               - 39 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 40 of 84 Page ID #:1339



    1   because, among other things, passengers from the M/V GRAND PRINCESS’s San
    2   Francisco-to-Mexico trip had suffered from COVID-19 and / or that passengers
    3   exposed to COVID-19 on the Mexico trip remained onboard the M/V GRAND
    4   PRINCESS, Plaintiffs would not have sailed on the February 21, 2020, roundtrip
    5   voyage to Hawaii.
    6   VIII. THE CDC’S DEFINITION OF A “PROBABLE CASE”
    7         171. In an April 5, 2020 position statement, the CDC and the Council of
    8   State and Territorial Epidemiologists (“CSTE”) provided an “interim case
    9   definition” for COVID-19 for the purposes of counting and tracking “probable” and
  10    “confirmed” COVID-19 cases in the United States.50
  11          172. The interim definition provided three alternative clinical measures for
  12    evaluating a patient.
  13          173. First, a case meets the clinical criteria if there is no alternative more
  14    likely diagnosis and at least two of the following symptoms are present: fever
  15    (measured or subjective), chills, rigors, myalgia, headache, sore throat, or new
  16    olfactory and taste disorder(s).
  17          174. Second, a case meets the clinical criteria if there is no alternative more
  18    likely diagnosis and at least one of the following symptoms are present: cough,
  19    shortness of breath, or difficulty breathing.
  20          175. Third, a case meets the clinical criteria if there is no alternative more
  21    likely diagnosis and a patient suffers from severe respiratory illness with at least
  22    one of either clinical or radiographic evidence of pneumonia or acute respiratory
  23    distress syndrome.
  24
  25
  26
        50
  27      Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-
        19) 2020 Interim Case Definition, Approved April 5, 2020,
  28    https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-19/case-
        definition/2020/ (last visited August 14, 2020).
                                                                        THIRD AMENDED COMPLAINT
                                                - 40 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 41 of 84 Page ID #:1340



    1         176. The interim definition also provided that a case meets the laboratory
    2   criteria if there are positive results returned from a diagnostic test, an antigen test,
    3   or an antibody test.
    4         177. And, the CDC and CSTE identified a number of “epidemiological”
    5   criteria that should be considered when evaluating a potential COVID-19 case.
    6   Specifically, whether the patient was within 6 feet for 10 to 30 minutes or more
    7   with a person who has a confirmed or probable COVID-19 case; whether the
    8   patient was within 6 feet for 10 to 30 minutes or more with a person with a
    9   “clinically compatible illness” and some link exists to a confirmed COVID-19 case;
  10    whether the patient traveled to or resided in an area with sustained, ongoing
  11    community transmission of COVID-19; and/or whether the patient is a member of
  12    an at-risk cohort.
  13          178. Patients who meet both the clinical and epidemiological criteria are
  14    considered probable COVID-19 cases, as are those patients who presumptively
  15    meet the laboratory criteria and either the clinical or epidemiological criteria.
  16          179. The position statement also recognized that “field investigations will
  17    involve evaluations of persons with no symptoms and these individuals will need to
  18    be counted as cases.”
  19          180. In addition to the above-listed clinical criteria, the CDC has published
  20    more up-to-date information regarding the range of symptoms created by COVID-
  21    19. This list, which the CDC concedes is not comprehensive, includes:
  22                 a.        Fever or chills
  23                 b.        Cough
  24                 c.        Shortness of breath or difficulty breathing
  25                 d.        Fatigue
  26                 e.        Muscle or body aches
  27                 f.        Headache
  28                 g.        New loss of taste or smell
                                                                             THIRD AMENDED COMPLAINT
                                                  - 41 -                            No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 42 of 84 Page ID #:1341



    1                h.    Sore throat
    2                i.    Congestion or runny nose
    3                j.    Nausea or vomiting
    4                k.    Diarrhea51
    5   IX.   PLAINTIFFS’ MEDICAL EXPERIENCES
    6         181. Plaintiffs were all exposed, in close proximity for extended periods of
    7   time, to individuals who were or were probably carrying COVID-19, including
    8   crew members onboard the M/V GRAND PRINCESS and their fellow passengers.
    9   Plaintiffs likewise effectively “resided in” for over two weeks a community—the
  10    cruise ship—that experienced sustained and ongoing transmission, as is evidenced
  11    by the vast number of passengers onboard the vessel who became ill with COVID-
  12    19. Most Plaintiffs also suffered symptoms in line with the clinical criteria
  13    identified by the CDC and CSTE.
  14          182. Before boarding the M/V GRAND PRINCESS, Plaintiff ROBERT
  15    ARCHER was not exhibiting any symptoms of COVID-19 nor had he been
  16    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  17    COVID-19. He had not travelled outside the United States in the two weeks prior to
  18    boarding.
  19          183. On or around February 24, 2020, while onboard the M/V GRAND
  20    PRINCESS, ROBERT ARCHER attended a “Chef’s Dinner,” where he was seated
  21    with four passengers who had been on the M/V GRAND PRINCESS’s San
  22    Francisco-Mexico voyage and remained onboard. He also attended events and
  23    activities where he was in close proximity to numerous other passengers and crew
  24    members.
  25
  26
  27    51
          Center for Disease Control and Prevention, Symptoms of Coronavirus, Updated
  28    May 13, 2020 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-
        testing/symptoms.html# (last visited August 14, 2020).
                                                                        THIRD AMENDED COMPLAINT
                                               - 42 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 43 of 84 Page ID #:1342



    1         184. On or around March 3, 2020, ROBERT ARCHER developed a
    2   persistent cough. On or around March 6, 2020, he began experiencing chills, fever,
    3   and diarrhea, all of which continued for days. He also developed numbness in his
    4   feet, ankles, and shins, which have still not abated. He later tested positive for
    5   COVID-19 antibodies. Based on his positive test results, the timing of the onset of
    6   his symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is
    7   more likely than not that ROBERT ARCHER contracted COVID-19 during the
    8   subject voyage.
    9         185. Before boarding the M/V GRAND PRINCESS, Plaintiff MARLENE
  10    ARCHER was not exhibiting any symptoms of COVID-19 nor had she been
  11    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  12    COVID-19. She had not travelled outside the United States in the two weeks prior
  13    to boarding.
  14          186. On or around February 24, 2020, while onboard the M/V GRAND
  15    PRINCESS, MARLENE ARCHER attended a “Chef’s Dinner,” where she was
  16    seated with four passengers who had been on the M/V GRAND PRINCESS’s San
  17    Francisco-Mexico voyage and remained onboard. She also attended events and
  18    activities where she was in close proximity to numerous other passengers and crew
  19    members.
  20          187. On or around March 6, 2020, MARLENE ARCHER began to suffer
  21    from fatigue, a loss of taste and smell, and chills. She has still not recovered her
  22    senses of taste and smell. Based on her positive test results, the timing of the onset
  23    of her symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is
  24    more likely than not that MARLENE ARCHER contracted COVID-19 during the
  25    subject voyage.
  26          188. Before boarding the M/V GRAND PRINCESS, Plaintiff
  27    JACQUELINE GRAHAM was not exhibiting any symptoms of COVID-19 nor had
  28    she been exposed to anyone who had been diagnosed with or who exhibited
                                                                         THIRD AMENDED COMPLAINT
                                                - 43 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 44 of 84 Page ID #:1343



    1   symptoms of COVID-19. She had not travelled outside the United States in the two
    2   weeks prior to boarding.
    3         189. On or around February 24, 2020, while onboard the M/V GRAND
    4   PRINCESS, JACQUELINE GRAHAM attended the “Chef’s Dinner,” where she
    5   was seated with passengers who had been on the M/V GRAND PRINCESS’s San
    6   Francisco-Mexico voyage and remained onboard. She also attended events and
    7   activities where she was in close proximity to numerous other passengers and crew
    8   members.
    9         190. On or around March 5, 2020, JACQUELINE GRAHAM began
  10    experiencing severe pain throughout her body. She also lost her senses of taste and
  11    smell. Her symptoms continued for over two months. She later tested positive for
  12    COVID-19 antibodies. Based on her positive test results, the timing of the onset of
  13    her symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is
  14    more likely than not that JACQUELINE GRAHAM contracted COVID-19 during
  15    the subject voyage.
  16          191. Before boarding the M/V GRAND PRINCESS, Plaintiff ROBERT
  17    GRAHAM was not exhibiting any symptoms of COVID-19 nor had he been
  18    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  19    COVID-19. He had not travelled outside the United States in the two weeks prior to
  20    boarding.
  21          192. On or around February 24, 2020, while onboard the M/V GRAND
  22    PRINCESS, ROBERT GRAHAM attended the “Chef’s Dinner,” where he was
  23    seated with passengers who had been on the M/V GRAND PRINCESS’s San
  24    Francisco-Mexico voyage and remained onboard. He also attended events and
  25    activities where he was in close proximity to numerous other passengers and crew
  26    members.
  27          193. On or around March 7, 2020, ROBERT GRAHAM developed a
  28    persistent cough, began experiencing severe fatigue, muscle and bone pain, and a
                                                                      THIRD AMENDED COMPLAINT
                                              - 44 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 45 of 84 Page ID #:1344



    1   loss of his senses of taste and smell. His symptoms continued for over two months.
    2   He later tested positive for COVID-19 antibodies. Based on his positive test results,
    3   the timing of the onset of his symptoms, and the CDC’s definition of a “probable
    4   case” of COVID-19, it is more likely than not that ROBERT GRAHAM contracted
    5   COVID-19 during the subject voyage.
    6         194. Before boarding the M/V GRAND PRINCESS, Plaintiff PAMELA
    7   GIUSTI was not exhibiting any symptoms of COVID-19 nor had she been exposed
    8   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    9   She had not travelled outside the United States in the two weeks prior to boarding.
  10          195. On or around February 24, 2020, while onboard the M/V GRAND
  11    PRINCESS, PAMELA GIUSTI attended the “Chef’s Dinner,” where she was
  12    seated with passengers who had been on the M/V GRAND PRINCESS’s San
  13    Francisco-Mexico voyage and remained onboard. She also attended events and
  14    activities where she was in close proximity to numerous other passengers and crew
  15    members.
  16          196. On or around March 9, 2020, PAMELA GIUSTI began experiencing
  17    fever, fatigue, and a loss of smell and taste. These symptoms are all associated with
  18    COVID-19. On March 15, 2020, she tested positive for COVID-19, and was treated
  19    in an intensive care unit for 10 days at Kaiser Permanente Medical Center. Based
  20    on her positive test results, the timing of the onset of her symptoms, and the CDC’s
  21    definition of a “probable case” of COVID-19, it is more likely than not that
  22    PAMELA GIUSTI contracted COVID-19 during the subject voyage.
  23          197. Before boarding the M/V GRAND PRINCESS, Plaintiff GINA
  24    PALLOTTA was not exhibiting any symptoms of COVID-19 nor had she been
  25    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  26    COVID-19. She had not travelled outside the United States in the two weeks prior
  27    to boarding.
  28
                                                                       THIRD AMENDED COMPLAINT
                                               - 45 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 46 of 84 Page ID #:1345



    1         198. While onboard the M/V GRAND PRINCESS, GINA PALLOTTA
    2   attended events and activities where she was in close proximity to numerous other
    3   passengers and crew members.
    4         199. On or around March 10, 2020, GINA PALLOTTA began to suffer
    5   from fatigue, shortness of breath, and a runny nose. Based on the timing of the
    6   onset of her symptoms and the CDC’s definition of a “probable case” of COVID-
    7   19, it is more likely than not that GINA PALLOTTA contracted COVID-19 during
    8   the subject voyage.
    9         200. Before boarding the M/V GRAND PRINCESS, Plaintiff JEFFREY
  10    SKINNER was not exhibiting any symptoms of COVID-19 nor had he been
  11    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  12    COVID-19. He had not travelled outside the United States in the two weeks prior to
  13    boarding.
  14          201. While onboard the M/V GRAND PRINCESS, JEFFREY SKINNER
  15    attended events and activities where he was in close proximity to numerous other
  16    passengers and crew members.
  17          202. On or around March 7, 2020, JEFFREY SKINNER began to suffer
  18    from fever and fatigue.. Mr. Skinner called the crew on the ship for help, but
  19    received no assistance or in-person response. Based the timing of the onset of his
  20    symptoms and the CDC’s definition of a “probable case” of COVID-19, it is more
  21    likely than not that JEFFREY SKINNER contracted COVID-19 during the subject
  22    voyage.
  23          203. Before boarding the M/V GRAND PRINCESS, Plaintiff ARLINDA
  24    PANGILINAN was not exhibiting any symptoms of COVID-19 nor had she been
  25    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  26    COVID-19. She had not travelled outside the United States in the two weeks prior
  27    to boarding.
  28
                                                                       THIRD AMENDED COMPLAINT
                                               - 46 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 47 of 84 Page ID #:1346



    1         204. While onboard the M/V GRAND PRINCESS, ARLINDA
    2   PANGILINAN attended events and activities where she was in close proximity to
    3   numerous other passengers and crew members, including several whom she later
    4   discovered had contracted COVID-19.
    5         205. On or around March 23, 2020, while she was in quarantine at Travis
    6   Air Force Base, ARLINDA PANGILINAN began experiencing an extreme cough,
    7   body aches, upset stomach, and fever. She tested positive for COVID-19. Based on
    8   her positive test results, the timing of the onset of her symptoms, and the CDC’s
    9   definition of a “probable case” of COVID-19, it is more likely than not that
  10    ARLINDA PANGILINAN contracted COVID-19 during the subject voyage.
  11          206. Before boarding the M/V GRAND PRINCESS, Plaintiff RIZALINA
  12    RUNAS was not exhibiting any symptoms of COVID-19 nor had she been exposed
  13    to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  14    She had not travelled outside the United States in the two weeks prior to boarding.
  15          207. While onboard the M/V GRAND PRINCESS, RIZALINA RUNAS
  16    attended events and activities where she was in close proximity to numerous other
  17    passengers and crew members, including several whom she later discovered had
  18    contracted COVID-19.
  19          208. As a direct and proximate result of Defendants’ acts and omissions,
  20    between February 21 and March 8, 2020, RIZALINA RUNAS contracted COVID-
  21    19. On or around March 8, 2020, RIZALINA RUNAS began to suffer from an
  22    extreme cough. Based on the timing of the onset of her symptoms and the CDC’s
  23    definition of a “probable case” of COVID-19, it is more likely than not that
  24    RIZALINA RUNAS contracted COVID-19 during the subject voyage.
  25          209. Before boarding the M/V GRAND PRINCESS, Plaintiff MARISSA
  26    SMITH was not exhibiting any symptoms of COVID-19 nor had she been exposed
  27    to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  28    She had not travelled outside the United States in the two weeks prior to boarding.
                                                                      THIRD AMENDED COMPLAINT
                                              - 47 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 48 of 84 Page ID #:1347



    1         210. While onboard the M/V GRAND PRINCESS, MARISSA SMITH
    2   attended events and activities where she was in close proximity to numerous other
    3   passengers and crew members, including several whom she later discovered had
    4   contracted COVID-19.
    5         211. On or around February 25, 2020, MARISSA SMITH began
    6   experiencing a sore throat, cough and muscle and bone pain. On March 13, 2020,
    7   she tested positive for COVID-19. Based on her positive test results and the CDC’s
    8   definition of a “probable case” of COVID-19, it is more likely than not that
    9   MARISSA SMITH contracted COVID-19 during the subject voyage.
  10          212. Before boarding the M/V GRAND PRINCESS, Plaintiff JULIAN
  11    SMITH was not exhibiting any symptoms of COVID-19 nor had he been exposed
  12    to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  13    He had not travelled outside the United States in the two weeks prior to boarding.
  14          213. While onboard the M/V GRAND PRINCESS, JULIAN SMITH
  15    attended events and activities where he was in close proximity to numerous other
  16    passengers and crew members, including several whom he later discovered had
  17    contracted COVID-19.
  18          214. On or around March 5, 2020, JULIAN SMITH began experiencing a
  19    sore throat, cough and muscle and bone pain. On March 13, 2020, he tested positive
  20    for COVID-19. Based on his positive test results, the timing of the onset of his
  21    symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is more
  22    likely than not that JULIAN SMITH contracted COVID-19 during the subject
  23    voyage.
  24          215. Before boarding the M/V GRAND PRINCESS, Plaintiff PATRICIA
  25    MCFADDEN was not exhibiting any symptoms of COVID-19 nor had she been
  26    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  27    COVID-19. She had not travelled outside the United States in the two weeks prior
  28    to boarding.
                                                                       THIRD AMENDED COMPLAINT
                                               - 48 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 49 of 84 Page ID #:1348



    1         216. While onboard the M/V GRAND PRINCESS, PATRICIA
    2   MCFADDEN attended events and activities where she was in close proximity to
    3   numerous other passengers and crew members.
    4         217. On or around February 24, 2020, PATRICIA MCFADDEN began to
    5   suffer from a sore throat. Based the timing of the onset of her symptoms and the
    6   CDC’s definition of a “probable case” of COVID-19, it is more likely than not that
    7   PATRICIA MCFADDEN contracted COVID-19 during the subject voyage.
    8         218. Before boarding the M/V GRAND PRINCESS, Plaintiff ALLEN
    9   MCFADDEN was not exhibiting any symptoms of COVID-19 nor had he been
  10    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  11    COVID-19. He had not travelled outside the United States in the two weeks prior to
  12    boarding.
  13          219. While onboard the M/V GRAND PRINCESS, ALLEN MCFADDEN
  14    attended events and activities where he was in close proximity to numerous other
  15    passengers and crew members, including several whom he later discovered had
  16    contracted COVID-19.
  17          220. On February 24, 2020, ALLEN MCFADDEN began to suffer from
  18    nausea and a loss of appetite. Based the timing of the onset of his symptoms and the
  19    CDC’s definition of a “probable case” of COVID-19, it is more likely than not that
  20    ALLEN MCFADDEN contracted COVID-19 during the subject voyage.
  21          221. Before boarding the M/V GRAND PRINCESS, Plaintiff GLORIA
  22    PRESLEY was not exhibiting any symptoms of COVID-19 nor had she been
  23    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  24    COVID-19. She had not travelled outside the United States in the two weeks prior
  25    to boarding.
  26          222. While onboard the M/V GRAND PRINCESS, GLORIA PRESLEY
  27    attended events and activities where she was in close proximity to numerous other
  28    passengers and crew members.
                                                                      THIRD AMENDED COMPLAINT
                                              - 49 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 50 of 84 Page ID #:1349



    1         223. On or around February 24, GLORIA PRESLEY began to suffer from a
    2   cough, body aches, chest tightness, and difficulty sleeping. Based the timing of the
    3   onset of her symptoms and the CDC’s definition of a “probable case” of COVID-
    4   19, it is more likely than not that ALLEN MCFADDEN contracted COVID-19
    5   during the subject voyage.
    6         224. Before boarding the M/V GRAND PRINCESS, Plaintiff JESSE
    7   PRESLEY was not exhibiting any symptoms of COVID-19 nor had he been
    8   exposed to anyone who had been diagnosed with or who exhibited symptoms of
    9   COVID-19. He had not travelled outside the United States in the two weeks prior to
  10    boarding.
  11          225. While onboard the M/V GRAND PRINCESS, JESSE PRESLEY
  12    attended events and activities where he was in close proximity to numerous other
  13    passengers and crew members.
  14          226. On or around February 24, 2020, JESSE PRESLEY began to suffer
  15    from, among other things, fatigue, body aches, loss of appetite, loss of taste, joint
  16    pain, and sweating. Based the timing of the onset of his symptoms and the CDC’s
  17    definition of a “probable case” of COVID-19, it is more likely than not that ALLEN
  18    MCFADDEN contracted COVID-19 during the subject voyage.
  19          227. Before boarding the M/V GRAND PRINCESS, Plaintiff JANIE
  20    HARRISON was not exhibiting any symptoms of COVID-19 nor had she been
  21    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  22    COVID-19. She had not travelled outside the United States in the two weeks prior
  23    to boarding.
  24          228. While onboard the M/V GRAND PRINCESS, JANIE HARRISON
  25    attended events and activities where she was in close proximity to numerous other
  26    passengers and crew members.
  27          229. On or around February 24, 2020, JANIE HARRISON began
  28    experiencing a persistent cough. Based the timing of the onset of her symptoms and
                                                                        THIRD AMENDED COMPLAINT
                                                - 50 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 51 of 84 Page ID #:1350



    1   the CDC’s definition of a “probable case” of COVID-19, it is more likely than not
    2   that JANIE HARRISON contracted COVID-19 during the subject voyage.
    3         230. Before boarding the M/V GRAND PRINCESS, Plaintiff MARIA
    4   MAGOS was not exhibiting any symptoms of COVID-19 nor had she been exposed
    5   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    6   She had not travelled outside the United States in the two weeks prior to boarding.
    7         231. While onboard the M/V GRAND PRINCESS, MARIA MAGOS
    8   attended events and activities where she was in close proximity to numerous other
    9   passengers and crew members.
  10          232. While still onboard the ship, MARIA MAGOS began suffering from
  11    shortness of breath and fatigue. Based the timing of the onset of her symptoms and
  12    the CDC’s definition of a “probable case” of COVID-19, it is more likely than not
  13    that MARIA MAGOS contracted COVID-19 during the subject voyage.
  14          233. Before boarding the M/V GRAND PRINCESS, Plaintiff MIRNA
  15    BEKHAZI was not exhibiting any symptoms of COVID-19 nor had she been
  16    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  17    COVID-19. She had not travelled outside the United States in the two weeks prior
  18    to boarding.
  19          234. While onboard the M/V GRAND PRINCESS, MIRNA BEKHAZI
  20    attended events and activities where she was in close proximity to numerous other
  21    passengers and crew members.
  22          235. While still onboard the ship, MIRNA BEKHAZI began suffering from
  23    gastro-intestinal distress, such as constipation. Based the timing of the onset of her
  24    symptoms and the CDC’s definition of a “probable case” of COVID-19, it is more
  25    likely than not that MIRNA BEKHAZI contracted COVID-19 during the subject
  26    voyage.
  27          236. Before boarding the M/V GRAND PRINCESS, Plaintiff NANCY
  28    ALVIS was not exhibiting any symptoms of COVID-19 nor had she been exposed
                                                                        THIRD AMENDED COMPLAINT
                                                - 51 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 52 of 84 Page ID #:1351



    1   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    2   She had not travelled outside the United States in the two weeks prior to boarding.
    3         237. While onboard the M/V GRAND PRINCESS, NANCY ALVIS
    4   attended events and activities where she was in close proximity to numerous other
    5   passengers and crew members.
    6         238. On or around February 25, 2020, NANCY ALVIS began experiencing
    7   fever, chills, diarrhea, body pain, and difficulty breathing. When she sought
    8   medical care on the ship, the only aid she received was ibuprofen that was sent to
    9   her cabin. Based the timing of the onset of her symptoms and the CDC’s definition
  10    of a “probable case” of COVID-19, it is more likely than not that NANCY ALVIS
  11    contracted COVID-19 during the subject voyage.
  12          239. Before boarding the M/V GRAND PRINCESS, Plaintiff LEIGH
  13    NURRE was not exhibiting any symptoms of COVID-19 nor had she been exposed
  14    to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  15    She had not travelled outside the United States in the two weeks prior to boarding.
  16          240. While onboard the M/V GRAND PRINCESS, LEIGH NURRE
  17    attended events and activities where she was in close proximity to numerous other
  18    passengers and crew members. She later discovered that the waiter who served her
  19    dinner table was ill.
  20          241. On or around March 10, LEIGH NURRE began experiencing
  21    shortness of breath, dizziness, sore throat, and other cold-like symptoms. Based the
  22    timing of the onset of her symptoms and the CDC’s definition of a “probable case”
  23    of COVID-19, it is more likely than not that LEIGH NURRE contracted COVID-
  24    19 during the subject voyage.
  25          242. As a direct and proximate result of Defendants’ acts and omissions—
  26    which spurred the outbreak of COVID-19 requiring quarantine—Plaintiff
  27    DOROTHY OWEN was forced to go without her heart medication for two weeks
  28
                                                                       THIRD AMENDED COMPLAINT
                                               - 52 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 53 of 84 Page ID #:1352



    1   while she was trapped on the M/V GRAND PRINCESS, exposing her to additional
    2   risks and potential long-term effects.
    3          243. Before boarding the M/V GRAND PRINCESS, Plaintiff JORDAN
    4   BLYNN was not exhibiting any symptoms of COVID-19 nor had he been exposed
    5   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    6   He had not travelled outside the United States in the two weeks prior to boarding.
    7          244. While onboard the M/V GRAND PRINCESS, JORDAN BLYNN
    8   attended events and activities where he was in close proximity to numerous other
    9   passengers and crew members.
  10           245. On or around March 12, 2020, while he was quarantined at Dobbins
  11    Air Force Base in Georgia, JORDAN BLYNN began to suffer from a fever, a
  12    stomach ache, diarrhea, chills, fatigue, shortness of breath, dizziness and
  13    lightheadedness, and confusion. He was diagnosed with pneumonia—a health
  14    outcome that develops as a result of COVID-19—and experienced an irregular
  15    heartbeat. Based the timing of the onset of his symptoms and the CDC’s definition
  16    of a “probable case” of COVID-19, it is more likely than not that JORDAN
  17    BLYNN contracted COVID-19 during the subject voyage. Since recovering from
  18    COVID-19, Mr. Blynn has had a lingering loss of appetite and has experienced
  19    altered ability to taste food.
  20           246. Before boarding the M/V GRAND PRINCESS, Plaintiff GENE QIN
  21    was not exhibiting any symptoms of COVID-19 nor had he been exposed to anyone
  22    who had been diagnosed with or who exhibited symptoms of COVID-19. He had
  23    not travelled outside the United States in the two weeks prior to boarding.
  24           247. While onboard the M/V GRAND PRINCESS, GENE QIN attended
  25    events and activities where he was in close proximity to numerous other passengers
  26    and crew members.
  27           248. On or around March 12, 2020, GENE QIN began experiencing an
  28    extreme cough and fever. He called the ship medical facility numerous times, but
                                                                        THIRD AMENDED COMPLAINT
                                                 - 53 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 54 of 84 Page ID #:1353



    1   no one came to his cabin for two days. When the medical staff did come to his
    2   cabin, they only brought Tylenol. After disembarking, he was hospitalized with
    3   pneumonia and tested positive for COVID-19. Based on his positive test results, the
    4   timing of the onset of his symptoms, and the CDC’s definition of a “probable case”
    5   of COVID-19, it is more likely than not that GENE QIN contracted COVID-19
    6   during the subject voyage. He still experiences consistent chest pain.
    7         249. Before boarding the M/V GRAND PRINCESS, Plaintiff DIANA
    8   GONG was not exhibiting any symptoms of COVID-19 nor had she been exposed
    9   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  10    She had not travelled outside the United States in the two weeks prior to boarding.
  11          250. While onboard the M/V GRAND PRINCESS, DIANA GONG
  12    attended events and activities where she was in close proximity to numerous other
  13    passengers and crew members.
  14          251. On or around March 12, 2020, DIANA GONG began suffering from a
  15    fever and cough. On or around April 7, 2020, she tested positive for COVID-19
  16    antibodies. Based on her positive test results, the timing of the onset of her
  17    symptoms, and the CDC’s definition of a “probable case” of COVID-19, it is more
  18    likely than not that DIANA GONG contracted COVID-19 during the subject
  19    voyage.
  20          252. As a direct and proximate result of Defendants’ acts and omissions,
  21    Plaintiff GARY PILGRAM has suffered from post-traumatic stress disorder
  22    associated with his experience on the M/V GRAND PRINCESS.
  23          253. Before boarding the M/V GRAND PRINCESS, Plaintiff SHARON
  24    PILGRAM was not exhibiting any symptoms of COVID-19 nor had she been
  25    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  26    COVID-19. She had not travelled outside the United States in the two weeks prior
  27    to boarding.
  28
                                                                        THIRD AMENDED COMPLAINT
                                                - 54 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 55 of 84 Page ID #:1354



    1         254. While onboard the M/V GRAND PRINCESS, SHARON PILGRAM
    2   attended events and activities where she was in close proximity to numerous other
    3   passengers and crew members.
    4         255. On or around March 11, 2020, SHARON PILGRAM began to suffer
    5   from body aches (including back pain and decreased mobility) and circulatory
    6   problems, including claudication, which is cramping caused by obstruction of the
    7   arteries. The results of an MRI Ms. Pilgram had done indicated that she will require
    8   surgical bilateral blocks to treat these conditions. Based on the timing of the onset
    9   of her symptoms and the CDC’s definition of a “probable case” of COVID-19, it is
  10    more likely than not that SHARON PILGRAM contracted COVID-19 during the
  11    subject voyage. In the wake of her experience on the M/V GRAND PRINCESS,
  12    she suffers extreme anxiety and post-traumatic stress disorder.
  13          256. Before boarding the M/V GRAND PRINCESS, Plaintiff BILL J.
  14    EADS, SR. was not exhibiting any symptoms of COVID-19 nor had he been
  15    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  16    COVID-19. He had not travelled outside the United States in the two weeks prior to
  17    boarding.
  18          257. While onboard the M/V GRAND PRINCESS, BILL J. EADS, SR.
  19    attended events and activities where he was in close proximity to numerous other
  20    passengers and crew members.
  21          258. On March 18, 2020, BILL J. EADS, SR. had a stroke in his brain stem.
  22    Based on the timing of the onset of his symptoms and the CDC’s definition of a
  23    “probable case” of COVID-19, it is more likely than not that BILL J. EADS, SR.
  24    contracted COVID-19 during the subject voyage.
  25          259. Before boarding the M/V GRAND PRINCESS, Plaintiff EDNA
  26    PELAYO was not exhibiting any symptoms of COVID-19 nor had she been
  27    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  28
                                                                        THIRD AMENDED COMPLAINT
                                                - 55 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 56 of 84 Page ID #:1355



    1   COVID-19. She had not travelled outside the United States in the two weeks prior
    2   to boarding.
    3         260. While onboard the M/V GRAND PRINCESS, EDNA PELAYO
    4   attended events and activities where she was in close proximity to numerous other
    5   passengers and crew members.
    6         261. On or around March 22, 2020, EDNA PELAYO began suffering from
    7   a fever and cough. After disembarking from the M/V GRAND PRINCESS, she was
    8   taken by ambulance to Kaiser Permanente, where she was admitted to the intensive
    9   care unit, intubated, sedated, and given tube feedings. While there, she tested
  10    positive for COVID-19. She was discharged from the hospital on April 16, 2020,
  11    and remains dependent on oxygen. Based on her positive test results, the timing of
  12    the onset of her symptoms, and the CDC’s definition of a “probable case” of
  13    COVID-19, it is more likely than not that EDNA PELAYO contracted COVID-19
  14    during the subject voyage.
  15          262. Before boarding the M/V GRAND PRINCESS, Plaintiff NICHOLAS
  16    ALLEN was not exhibiting any symptoms of COVID-19 nor had he been exposed
  17    to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
  18    He had not travelled outside the United States in the two weeks prior to boarding.
  19          263. While onboard the M/V GRAND PRINCESS, NICHOLAS ALLEN
  20    attended events and activities where he was in close proximity to numerous other
  21    passengers and crew members.
  22          264. On March 13, 2020, NICHOLAS ALLEN began suffering from a
  23    fever and chills. Based on the timing of the onset of his symptoms and the CDC’s
  24    definition of a “probable case” of COVID-19, it is more likely than not that
  25    NICHOLAS ALLEN contracted COVID-19 during the subject voyage.
  26          265. Before boarding the M/V GRAND PRINCESS, Plaintiff ANNA
  27    ALLEN was not exhibiting any symptoms of COVID-19 nor had she been exposed
  28
                                                                       THIRD AMENDED COMPLAINT
                                               - 56 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 57 of 84 Page ID #:1356



    1   to anyone who had been diagnosed with or who exhibited symptoms of COVID-19.
    2   She had not travelled outside the United States in the two weeks prior to boarding.
    3         266. While onboard the M/V GRAND PRINCESS, ANNA ALLEN
    4   attended events and activities where she was in close proximity to numerous other
    5   passengers and crew members.
    6         267. On March 7, 2020, ANNA ALLEN began suffering from a cough and
    7   a sore throat, body aches, diarrhea, and fatigue. Based on the timing of the onset of
    8   her symptoms and the CDC’s definition of a “probable case” of COVID-19, it is
    9   more likely than not that ANNA ALLEN contracted COVID-19 during the subject
  10    voyage.
  11          268. Before boarding the M/V GRAND PRINCESS, Plaintiff MARITESS
  12    MILLER was not exhibiting any symptoms of COVID-19 nor had she been
  13    exposed to anyone who had been diagnosed with or who exhibited symptoms of
  14    COVID-19. She had not travelled outside the United States in the two weeks prior
  15    to boarding.
  16          269. While onboard the M/V GRAND PRINCESS, MARITESS MILLER
  17    attended events and activities where she was in close proximity to numerous other
  18    passengers and crew members.
  19          270. On February 25, 2020, MARITESS MILLER began suffering from a
  20    cough and a headache. Based on the timing of the onset of her symptoms and the
  21    CDC’s definition of a “probable case” of COVID-19, it is more likely than not that
  22    MARITESS MILLER contracted COVID-19 during the subject voyage.
  23          271. As a direct and proximate result of their negligence and gross
  24    negligence Defendants exposed Plaintiffs and Class Members to COVID-19, actual
  25    risk of immediate physical injury, and, in many cases, already-manifested actual
  26    physical injury. As a direct and proximate result of their exposure to COVID-19,
  27    Plaintiffs and Class Members have suffered physical injuries as described above, as
  28    well as emotional distress of the nature and type that reasonable persons would
                                                                       THIRD AMENDED COMPLAINT
                                               - 57 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 58 of 84 Page ID #:1357



    1   suffer under the circumstances alleged in this Complaint, including, but not limited
    2   to, suffering anguish, fright, horror, nervousness, grief, anxiety, worry, shock,
    3   humiliation and shame.
    4          272. In addition, Plaintiffs and Class Members were traumatized by their
    5   direct exposure to COVID-19, the risk that they would contract the virus, and the
    6   reasonable apprehension associated with that risk, as well as by their confinement
    7   on an infected vessel in isolation and for two weeks, on military bases, in some
    8   cases knowing that their friends and loved ones were suffering from, or could
    9   contract, a potentially lethal illness.
  10           273. Furthermore, as noted above, public health experts and physicians
  11    continue to learn more about the myriad ways COVID-19 attacks and damages the
  12    body, including long-lasting harms to the cardio-vascular system,52 and to the
  13    kidneys, liver, and neurological system, potentially even in “asymptomatic”
  14    patients.
  15           274. Plaintiffs and Class Members develop new and evolving medical
  16    concerns and uncertainties that require and will continue to require medical
  17    diagnostic exams. Plaintiffs and the Class Members are suffering and will continue
  18    to suffer due to the ever-present anxiety and reasonable apprehension that they will
  19    or may later experience negative health outcomes or complications as a direct and
  20    proximate result of being exposed to COVID-19 because of Defendants’ negligent
  21    and grossly negligent acts and omissions.
  22           275. It is expected that, as a result of Defendants’ negligence and gross
  23    negligence, they will continue to suffer and will, in the future, require medical
  24
  25
  26    52
          Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
  27    Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
        19), JAMA Cardiology, July 27, 2020,
  28    https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
        August 12, 2020).
                                                                        THIRD AMENDED COMPLAINT
                                                  - 58 -                       No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 59 of 84 Page ID #:1358



    1   services outside of the kinds accepted as part of the typical wear and tear of daily
    2   life.
    3                        REQUEST FOR INJUNCTIVE RELIEF
    4           276. Plaintiffs traveled on the M/V GRAND PRINCESS, a cruise ship
    5   owned and operated by CARNIVAL and PRINCESS. In the future, Plaintiffs
    6   would like to go on cruises again, including cruises operated by Defendants, if
    7   corrective action is taken such that Plaintiffs can reasonably rely on Defendants to
    8   protect their health and safety.
    9           277. For example, on March 3, 2020, while they were onboard the M/V
  10    GRAND PRINCESS, Plaintiffs ROBERT ARCHER, MARLENE ARCHER,
  11    MICHAEL GIUSTI, PAMELA GIUSTI, JACQUELINE GRAHAM, ROBERT
  12    GRAHAM, and VALERIE WILLSEA booked and intend to take a PRINCESS
  13    cruise to Australia and New Zealand in February 2021, if, among other things,
  14    Defendants implement effective policies to protect the health and safety of their
  15    passengers.
  16            278. While she was onboard the M/V GRAND PRINCESS, Plaintiff
  17    SUZANNE SUWANDA booked and intends to take a cruise to PRINCESS cruise
  18    to Mexico for February 2021, if, among other things, Defendants implement
  19    effective policies to protect the health and safety of their passengers.
  20            279. Plaintiff KATHERINE HINTON have booked and intends to take a
  21    PRINCESS cruise to the Caribbean for March, 2021, if, among other things,
  22    Defendants implement effective policies to protect the health and safety of their
  23    passengers.
  24            280. Plaintiffs ALLEN McFADDEN and PATRICIA McFADDEN have
  25    booked a PRINCESS cruise to Morocco in 2021, if, among other things,
  26    Defendants implement effective policies to protect the health and safety of their
  27    passengers.
  28
                                                                         THIRD AMENDED COMPLAINT
                                                - 59 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 60 of 84 Page ID #:1359



    1         281. Plaintiffs GARY PILGRAM and SHANNON PILGRAM have booked
    2   and intend to take a PRINCESS cruise to South America in 2021, if, among other
    3   things, Defendants implement effective policies to protect the health and safety of
    4   their passengers.
    5         282. Plaintiffs SAMUEL ARREAGA and HILDA ARREAGA have
    6   planned and intend to take a PRINCESS cruise to the Panama Canal in September
    7   2021, if, among other things, Defendants implement effective policies to protect the
    8   health and safety of their passengers.
    9         283. Plaintiffs CHARLES NURRE and LEIGH NURRE have planned and
  10    intend to take a PRINCESS cruise to Greece in 2021, if, among other things,
  11    Defendants implement effective policies to protect the health and safety of their
  12    passengers.
  13          284. Plaintiffs JORDAN BLYNN and AMY ROTHMAN accepted an offer
  14    from Defendants of a $100 per person room credit toward future PRINCESS
  15    cruises. They intend to use this credit on a future cruise if, among other things,
  16    Defendants implement effective policies to protect the health and safety of their
  17    passengers.
  18          285. For passengers of the M/V GRAND PRINCESS during the Covid-
  19    infested cruises, CARNIVAL and PRINCESS provided passengers on the a 100%
  20    “Future Cruise Credit,” equal to the value that the passengers spent for the Covid-
  21    infested cruise, which credit must be used before March 31, 2021. If passengers do
  22    not use the credit for a CARNIVAL cruise by March 31, 2021, then the passenger
  23    forfeits the full value of the cruise. This underscores that CARNIVAL and
  24    PRINCESS fully expect that passengers, including Plaintiffs, will embark on a
  25    CARNIVAL/PRINCESS cruise in the near future.
  26          286. Without accurate and necessary information from CARNIVAL and
  27    PRINCESS regarding the risks of exposure onboard their vessel(s), recent exposure
  28    or potential exposure of passengers and crew members onboard their vessel(s), and
                                                                        THIRD AMENDED COMPLAINT
                                                 - 60 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 61 of 84 Page ID #:1360



    1   whether CARNIVAL and PRINCESS have any reason to believe that their
    2   vessel(s) may be infested with COVID-19 or other communicable disease,
    3   Plaintiffs will not be able to make informed decisions about whether to travel on
    4   cruises operated by CARNIVAL and PRINCESS.
    5         287. Another critical concern for Plaintiffs, who plan to take cruises again
    6   when they are able to do so, is whether they can rely on PRINCESS and
    7   CARNIVAL to faithfully inform Plaintiffs and other future cruise passengers about
    8   potential safety hazards, including and especially viral outbreaks, and whether
    9   PRINCESS and CARNIVAL will take reasonable and necessary steps to protect
  10    from and mitigate risks and harms associated with communicable diseases,
  11    including COVID-19.
  12          288. This concern is especially acute for Plaintiffs here in light of the
  13    multiple outbreaks experienced by passengers onboard vessels owned by
  14    PRINCESS and CARNIVAL, including but not limited to the M/V GRAND
  15    PRINCESS. Plaintiffs also expect that, absent an injunction, they will experience
  16    future injury because CARNIVAL and PRINCESS previously asserted their
  17    commitment to passengers’ safety, well-being, and comfort and assured certain
  18    Plaintiffs that they would institute particular screening measures, but then failed to
  19    do so, and failed to take other effective measures to ensure that Plaintiffs were not
  20    exposed to COVID-19.
  21          289. Moreover, CARNIVAL and PRINCESS’s actions and omissions
  22    exacerbated and hastened the spread of COVID-19 onboard the M/V GRAND
  23    PRINCESS, exposing Plaintiffs to a potentially-lethal viral contagion.
  24          290. Plaintiffs face a real threat that, absent an injunction, they are likely to
  25    be subject to the same acts and omissions by CARNIVAL and PRINCESS that will
  26    once again expose them to COVID-19 and/or other communicable disease that will
  27    cause them injury and emotional harms.
  28
                                                                        THIRD AMENDED COMPLAINT
                                                - 61 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 62 of 84 Page ID #:1361



    1           291. CARNIVAL’s and PRINCESS’s ongoing adherence to their HESS
    2   policy and their implementation of additional effective measures specifically to
    3   protect passengers from contracting COVID-19 is and will continue to be a
    4   substantial, necessary, and material factor in Plaintiffs’ taking future cruises.
    5   Without injunctive relief, Plaintiffs cannot be assured that CARNIVAL and
    6   PRINCESS will discharge their duty to Plaintiffs on future cruises and/or that they
    7   will abide by the representations and assurances that they have made to Plaintiffs,
    8   and are likely to once again suffer harms like those alleged in this Complaint.
    9                                          NOTICE
  10            292. Section 16(A)(i) of the Passage Contract purports to require that
  11    claimants provide notice to PRINCESS and CARNIVAL of any potential claims.
  12    Although Plaintiffs do not concede that this provision is enforceable, Plaintiffs and
  13    Class Members have complied with this requirement by providing written notice to
  14    Defendants’ electronically on April 7, 2020; April 20, 2020; April 27, 2020; May 1,
  15    2020.
  16                             CLASS ACTION ALLEGATIONS
  17            293. Plaintiffs bring this lawsuit as a class action on behalf of themselves
  18    and all similarly-situated persons pursuant to Federal Rules of Civil Procedure
  19    23(a) and (b)(1), (b)(2), (b)(3), and/or (c)(4). This action satisfies the applicable
  20    numerosity, commonality, typicality, adequacy, predominance, and/or superiority
  21    requirements of those provisions.
  22            294. The proposed Class is defined as follows: All persons in the United
  23    States, who sailed as passengers on the M/V GRAND PRINCESS cruise from San
  24    Francisco, California, leaving on February 21, 2020, roundtrip to Hawaii.
  25            295. Excluded from the proposed Class are: (1) CARNIVAL and
  26    PRINCESS, any entity or division in which either have a controlling interest, and
  27    its legal representatives, officers, directors, assigns and successors; (2) the judicial
  28    officer(s) to whom this case is assigned and the judicial officer(s)’ immediate
                                                                          THIRD AMENDED COMPLAINT
                                                 - 62 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 63 of 84 Page ID #:1362



    1   family and legal staff; and (3) governmental entities. Plaintiffs reserve the right to
    2   amend the Class definition if discovery and further investigation reveal that the
    3   Class should be expanded, otherwise divided into subclasses, or modified in any
    4   other way.
    5         296. The individual Plaintiffs named in this complaint support the use of the
    6   class action mechanism to achieve economy, efficiency, fairness and consistency of
    7   result by determining the important common questions raised in this action on a
    8   common basis.
    9         A.     Numerosity
  10          297. There were, on information and belief, approximately 2,422
  11    passengers on the M/V GRAND PRINCESS for the cruise that is the subject of this
  12    action. Their exact number and identities can be readily ascertained from
  13    Defendants’ records. The individual joinder of all passengers is impractical, and the
  14    class action procedure is more practical, cost-effective, inclusive, and efficient than
  15    multiple lawsuits on the common questions of law and fact that unite the class, or
  16    piecemeal and incomplete individual joinder. The disposition of the claims of these
  17    Class Members in a single action will provide substantial benefits to all parties and
  18    to the Court. Class Members are readily identifiable from information and records
  19    in PRINCESS’S possession, custody, or control, as well as from records kept by the
  20    Department of Health and Human Services.
  21          B.     Typicality
  22          298. The claims of Plaintiffs are typical of the claims of Class Members in
  23    that Plaintiffs, like all Class Members, sailed on the leg of the M/V GRAND
  24    PRINCESS cruise that began on February 21, 2020. Plaintiffs, like all Class
  25    Members, have been damaged by Defendants’ misconduct in that they sailed on a
  26    cruise they would not have sailed on and suffered significant injury, emotional
  27    distress and economic damage, including medical monitoring, caused by the
  28    negligence of the Defendants. The factual bases of CARNIVAL and PRINCESS’s
                                                                         THIRD AMENDED COMPLAINT
                                                - 63 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 64 of 84 Page ID #:1363



    1   misconduct are common to all Class Members and represent a common thread of
    2   misconduct resulting in injury to all Class Members.
    3         C.     Adequate Representation
    4         299. Plaintiffs ROBERT ARCHER, MARLENE ARCHER, PAMELA
    5   GIUSTI, MICHAEL GIUSTI, JACQUELINE GRAHAM, ROBERT GRAHAM,
    6   VALERIE PASQUINI WILLSEA, MICHAEL R. NEKY, GINA M. PALLOTTA,
    7   JOSEPH CLARK, VIOLA CLARK, RAUL PANGILINAN, DENCY
    8   PANGILINAN, AMY ROTHMAN, JORDAN BLYNN, JOSEPH BALLIN,
    9   VICTORIA BALLIN, DAVID LEANDRES, and DIANNE LEANDRES will fairly
  10    and adequately represent and protect the interests of the Class Members. Plaintiffs
  11    ROBERT ARCHER, MARLENE ARCHER, PAMELA GIUSTI, MICHAEL
  12    GIUSTI, JACQUELINE GRAHAM, ROBERT GRAHAM, VALERIE PASQUINI
  13    WILLSEA, MICHAEL R. NEKY, GINA M. PALLOTTA, JOSEPH CLARK,
  14    VIOLA CLARK, RAUL PANGILINAN, DENCY PANGILINAN, AMY
  15    ROTHMAN, JORDAN BLYNN, JOSEPH BALLIN, VICTORIA BALLIN, DAVID
  16    LEANDRES, and DIANNE LEANDRES have retained counsel with substantial
  17    experience in prosecuting class actions, aggregate suits, and mass torts.
  18          300. Plaintiffs ROBERT ARCHER, MARLENE ARCHER, PAMELA
  19    GIUSTI, MICHAEL GIUSTI, JACQUELINE GRAHAM, ROBERT GRAHAM,
  20    VALERIE PASQUINI WILLSEA, MICHAEL R. NEKY, GINA M. PALLOTTA,
  21    JOSEPH CLARK, VIOLA CLARK, RAUL PANGILINAN, DENCY
  22    PANGILINAN, AMY ROTHMAN, JORDAN BLYNN, JOSEPH BALLIN,
  23    VICTORIA BALLIN, DAVID LEANDRES, and DIANNE LEANDRES and their
  24    counsel are committed to vigorously prosecuting this action on behalf of all Class
  25    Members, and have the financial resources to do so. Neither Plaintiffs ROBERT
  26    ARCHER, MARLENE ARCHER, PAMELA GIUSTI, MICHAEL GIUSTI,
  27    JACQUELINE GRAHAM, ROBERT GRAHAM, VALERIE PASQUINI
  28    WILLSEA, MICHAEL R. NEKY, GINA M. PALLOTTA, JOSEPH CLARK,
                                                                       THIRD AMENDED COMPLAINT
                                               - 64 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 65 of 84 Page ID #:1364



    1   VIOLA CLARK, RAUL PANGILINAN, DENCY PANGILINAN, AMY
    2   ROTHMAN, JORDAN BLYNN, JOSEPH BALLIN, VICTORIA BALLIN, DAVID
    3   LEANDRES, and DIANNE LEANDRES nor their counsel have interests adverse to
    4   those of the Class Members.
    5         D.     Predominance of Common Issues
    6         301. There are numerous questions of law and fact, including those related
    7   to Defendants’ knowledge, conduct, and duty throughout the events described in
    8   this Complaint, common to Plaintiffs and Class Members that predominate over
    9   any question affecting only individual Class Members, the answers to which will
  10    advance resolution of the litigation as to all Class Members. These common legal
  11    and factual issues include, inter alia:
  12                 a.     what Defendants knew about the presence and risks associated
  13    with the COVID-19 virus, and contagions generally, and when they knew it;
  14                 b.     whether Defendants should have canceled the subject cruise to
  15    avoid exposing passengers to a deadly pathogen and/or taken other steps to avoid
  16    exposing passengers to a deadly pathogen, such as imposing social distancing
  17    requirements, eliminating mass gatherings, and quarantining, ;
  18                 c.     whether Defendants had a duty to decontaminate the M/V
  19    GRAND PRINCESS after they knew or should have known that individuals who
  20    had been aboard the M/V GRAND PRINCESS prior to the subject cruise were or
  21    were potentially carriers of the COVID-19 virus, and/or after it had been disclosed
  22    prior to embarking on the subject leg of the cruise that passengers on the
  23    DIAMOND PRINCESS had perished due to the COVID-19 virus;
  24                 d.     whether Defendants knew or should have known that passengers
  25    and crew who had been aboard the M/V GRAND PRINCESS prior to the subject
  26    cruise were exposed to or were potentially carriers of the COVID-19 virus;
  27                 e.     whether the fact that prior passengers and crew had been
  28    exposed to or were potential carriers of the COVID-19 virus constitutes a material
                                                                       THIRD AMENDED COMPLAINT
                                                  - 65 -                      No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 66 of 84 Page ID #:1365



    1   fact reasonable consumers would have considered in deciding whether to embark
    2   on the subject cruise;
    3                 f.    whether Defendants had a duty to disclose that passengers and
    4   crew who had been aboard the M/V GRAND PRINCESS prior to the subject cruise
    5   were exposed to or were potentially carriers of the COVID-19 virus, and other
    6   relevant information;
    7                 g.    whether Defendants failed to disclose that passengers and crew
    8   who had been aboard the M/V GRAND PRINCESS prior to the subject cruise were
    9   or were potentially carriers of the COVID-19 virus and other relevant information;
  10                  h.    interpretation of the applicable contract documents and the
  11    associated “Passenger Bill of Rights” incorporated therein;
  12                  i.    whether Defendants acted as alter egos and/or agents, such that
  13    they should be held jointly liable for the conduct alleged herein;
  14                  j.    whether CARNIVAL is liable for the acts, omissions, and
  15    violations described in this Complaint;
  16                  k.    whether PRINCESS is liable for the acts, omissions, and
  17    violations described in this Complaint; and
  18                  l.    whether the conduct of any or all of the defendants warrants the
  19    imposition of punitive damages to vindicate the societal interest in punishment and
  20    deterrence.
  21          E.      Superiority
  22          302. Plaintiffs and Class Members have all suffered and will continue to
  23    suffer harm and damages as a result of CARNIVAL’s and PRINCESS’s unlawful
  24    and wrongful conduct. A class action is superior to other available methods for the
  25    fair and efficient adjudication of this controversy.
  26          303. Absent a class action, most Class Members would likely find the cost
  27    of litigating their claims prohibitively high and would therefore have no effective
  28    remedy at law. Because of the relatively small size of the individual Class
                                                                       THIRD AMENDED COMPLAINT
                                                - 66 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 67 of 84 Page ID #:1366



    1   Members’ claims (compared to the cost of litigation), it is likely that only a few
    2   Class Members could afford to seek legal redress for Defendants’ misconduct.
    3   Absent a class action, Class Members will continue to incur damages, and
    4   Defendants’ misconduct will continue without remedy.
    5         304. Class treatment of common questions of law and fact is superior to
    6   other available procedures, such as multiple individual actions or piecemeal
    7   litigation because class treatment will conserve the resources of the courts and the
    8   litigants, and will promote consistency and efficiency of adjudication.
    9         F.       Limited Fund
  10          305. In an abundance of caution, Plaintiffs take note of the presently
  11    apparent financial circumstances of CARNIVAL and/or PRINCESS to allege the
  12    possibility that their assets and resources available to fairly compensate Plaintiffs
  13    and Class Members, to satisfy appropriate punitive damages awards, and/or
  14    otherwise fairly address the claims against them may constitute a “limited fund”
  15    within the meaning of Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999), such that
  16    class certification under Rule 23(b)(1)(B) is necessary and appropriate as a matter
  17    of due process and equity.
  18          G.       Mass Action
  19          306. In the alternative, this matter should proceed as a mass action, as
  20    defined in 28 U.S.C. § 1332 (d)(11)(B)(i) and should be tried jointly on the ground
  21    that plaintiffs’ claims involve common questions of law or fact, including as set
  22    forth above.
  23          307. Plaintiffs’ individual claims exceed the required jurisdictional amount
  24    of $75,000.00.
  25
  26
  27
  28
                                                                        THIRD AMENDED COMPLAINT
                                                - 67 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 68 of 84 Page ID #:1367



    1                                 CLAIMS FOR RELIEF
    2                         FIRST CAUSE OF ACTION
                        NEGLIGENCE AGAINST ALL DEFENDANTS
    3
    4         308. Plaintiffs re-allege all allegations in paragraphs 1 through 233 as if
    5   alleged fully herein.
    6         309. Defendants CARNIVAL and PRINCESS owed Plaintiffs, and the
    7   Class, who were passengers who boarded the M/V GRAND PRINCESS on
    8   February 21, 2020 and who Defendants therefore had a custodial relationship over,
    9   a duty to ensure that they would not be exposed to an unreasonable risk of harm.
  10          310. CARNIVAL and PRINCESS held themselves out as committed to and
  11    responsible for ensuring the health and safety of their vessels and the passengers
  12    onboard those vessels—including the M/V GRAND PRINCESS. Plaintiffs and
  13    Class members took Defendants at their word and put themselves in Defendants
  14    hands for the full duration of the voyage that is the subject of this Complaint.
  15    Plaintiffs and Class members relied on Defendants to ensure their security. Thus,
  16    Defendants owed Plaintiffs and the Class a duty to take actions to prevent and
  17    mitigate the risk of threats to passengers’ health and safety, including by ensuring
  18    that the M/V GRAND PRINCESS was properly cleaned, disinfected, and safely
  19    maintained. Furthermore, Defendants owed Plaintiffs and Class members a duty to
  20    not take actions that would exacerbate the spread and threat of COVID-19 onboard
  21    the ship.
  22          311. Defendants knew or should have known the unique conditions aboard
  23    cruise ships that create a particular risk of viral outbreak. Defendants knew or
  24    should have known that cruise ships owned and operated by Defendants had been
  25    the sites of prior, lethal outbreaks of COVID-19, and should have been aware of
  26    new guidelines for the cruise industry published by Dr. Hadjichristoulou and a team
  27    of European experts on February 3, 2020. In particular, Defendants had knowledge
  28
                                                                        THIRD AMENDED COMPLAINT
                                                - 68 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 69 of 84 Page ID #:1368



    1   of the actual risks facing passengers based on the outbreak of the virus on the
    2   DIAMOND PRINCESS a mere three weeks prior to the instant outbreak.
    3         312. Defendants knew or should have known that passengers traveling on
    4   the M/V GRAND PRINCESS had suffered COVID-19 symptoms and that
    5   passengers aboard the M/V GRAND PRINCESS’s San Francisco-Mexico voyage
    6   who remained onboard the vessel for the instant voyage were or could have been
    7   exposed to and were or could have been carriers of the virus.
    8         313. Defendants knew or should have known that crew members aboard the
    9   M/V GRAND PRINCESS were or could have been exposed to COVID-19 and
  10    were or could have been carriers of the virus.
  11          314. Defendants failed to do what a reasonably careful cruise ship owner
  12    and operator would do under the circumstances.
  13          315. Defendants breached their duty to Plaintiffs and the Class when, with
  14    the aforementioned knowledge, Defendants nevertheless chose to embark on the
  15    San Francisco-Hawaii voyage.
  16          316. Defendants also breached their duties when, with that same
  17    knowledge, they chose not to screen or medically examine any passengers or crew,
  18    including the approximately sixty-two passengers and over 1,000 crew members
  19    who had traveled on the San Francisco-Mexico trip and were also traveling on the
  20    San Francisco-Hawaii trip.
  21          317. Defendants further breached their duties to Plaintiffs and the Class
  22    when, with the above-mentioned knowledge, Defendants boarded, without
  23    additional decontamination and screening protocols, Plaintiffs and the Class onto
  24    the likely infested ship and negligently chose not to notify Plaintiffs and the Class
  25    of: the actual risk that the ship was infested with COVID-19 due to prior
  26    passengers’ infections; the actual and extreme risks of contracting COVID-19 while
  27    using facilities on the vessel; and/or the actual and extreme risks of contracting
  28
                                                                        THIRD AMENDED COMPLAINT
                                                - 69 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 70 of 84 Page ID #:1369



    1   COVID-19 while interacting with passengers and crew who had traveled on the
    2   Mexico voyage.
    3         318. Additionally, Defendants breached their duties to Plaintiffs and the
    4   Class when, on or before February 25, 2020, Defendants repeatedly failed to notify
    5   passengers aboard the M/V GRAND PRINCESS during the San Francisco-Hawaii
    6   voyage that passengers on the Mexico voyage had been diagnosed with COVID-19,
    7   that one had died, and that certain passengers and crew from that trip remained
    8   onboard the M/V GRAND PRINCESS.
    9         319. If Defendants had adequately informed Plaintiffs and the Class prior to
  10    boarding, or at any other time, of the relevant information in Defendants’
  11    possession, including facts regarding the M/V GRAND PRINCESS, its prior
  12    passengers, continuing passengers and crew, lack of adequate screening, lack of
  13    adequate disinfecting procedures, lack of adequate quarantining procedures, and the
  14    actual risk of exposure, Plaintiffs and the Class could have made informed
  15    decisions about their health and their families’ health, including disembarking from
  16    or not boarding the vessel.
  17          320. Defendants repeatedly breached their duties to Plaintiffs and the Class
  18    when, throughout the San Francisco-Hawaii voyage, with the aforementioned
  19    knowledge, they repeatedly chose not to inform Plaintiffs of the continuing and
  20    growing risks of contracting COVID-19, and chose not to provide Plaintiffs with
  21    the informed option to disembark at one of the vessel’s ports of call.
  22          321. Finally, Defendants continued to breach their duties to Plaintiffs and
  23    the Class when, throughout the duration of the M/V GRAND PRINCESS’s San
  24    Francisco-Hawaii voyage, with the aforementioned knowledge and without any
  25    warning to Plaintiffs and the Class, they, inter alia, chose not to implement
  26    quarantine or social distancing protocols; chose to continue operating large, public
  27    gatherings and meals; chose to continue to operate daily turndown service; and
  28    chose to continue hosting communal activities.
                                                                       THIRD AMENDED COMPLAINT
                                               - 70 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 71 of 84 Page ID #:1370



    1          322. As a direct and proximate result of Defendants’ breach of their duties
    2   of care, Plaintiffs experienced COVID-19-associated symptoms as described above
    3   in paragraphs 169 through 201.
    4          323. As a direct and proximate result of PRINCESS’s and CARNIVAL’S
    5   failure to safeguard Plaintiffs and the class, and as a direct and proximate result of
    6   PRINCESS’s and CARNIVAL’s other acts and omissions as laid out herein,
    7   Plaintiffs were directly exposed COVID-19 and to actual risk of immediate physical
    8   injury, Plaintiffs and the Class have suffered physical injury, emotional distress of
    9   the nature and type that reasonable persons would suffer under the circumstances
  10    alleged in this Complaint, including, but not limited to, suffering, anguish, fright,
  11    horror, nervousness, grief, anxiety, worry, shock, humiliation and shame. They
  12    were traumatized by the reasonable apprehension of developing COVID-19. They
  13    were confined on an infected vessel in isolation and then were confined at Travis
  14    Air Force Base for two weeks. It is expected that they will continue to suffer and
  15    will, in the future, require medical services not of a kind generally anticipated as
  16    part of the effects of daily life.
  17                         SECOND CAUSE OF ACTION
                    GROSS NEGLIGENCE AGAINST ALL DEFENDANTS
  18
  19           324. Plaintiffs re-allege all allegations in paragraphs 1 through 233 as if
  20    alleged fully herein.
  21           325. Defendants PRINCESS and CARNIVAL owed duties to Plaintiffs and
  22    the Class to: safeguard against and mitigate the risks of passenger injury and
  23    illness; appropriately disinfect and sanitize the M/V GRAND PRINCESS, in light
  24    of the circumstances of a global pandemic; notify Plaintiffs and the Class of the
  25    actual and especially high risk of contracting COVID-19 aboard the M/V GRAND
  26    PRINCESS; disembark passengers and crew members who had likely come into
  27    contact with individuals infected with COVID-19;and implement medical screening
  28    and examination protocols for crew and passengers.
                                                                        THIRD AMENDED COMPLAINT
                                                - 71 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 72 of 84 Page ID #:1371



    1         326. Defendants knew of the unreasonably high risk of viral contagion of
    2   COVID-19 on cruise ships, and Defendants knew that it was especially dangerous
    3   to expose Plaintiffs and the rest of the Class to COVID-19 in light of the situation
    4   on the DIAMOND PRINCESS off the coast of Japan only 3 weeks prior.
    5         327. Defendants’ conduct in deciding to continue to operate the M/V
    6   GRAND PRINCESS with Plaintiffs and the Class aboard, even with the
    7   aforementioned knowledge, demonstrates an intentional failure to do what a
    8   reasonably careful cruise ship owner and operator would do under the
    9   circumstances, exhibits a willful and conscious disregard for the safety of Plaintiffs
  10    and the Class, and evidences recklessness and indifference by Defendants, which
  11    constitutes gross negligence.
  12          328. Defendants’ failure to abide by the guidelines issued on February 3,
  13    2020, by not disembarking, on February 21, 2020, passengers known to have been
  14    in casual contact with individuals who reported COVID-19 symptoms constitutes a
  15    failure to provide even a modicum of care to Plaintiffs and the Class. Furthermore,
  16    the continued and repeated choice not to quarantine or otherwise shelter in their
  17    cabins the passengers and crew members who traveled on the San Francisco-
  18    Mexico voyage demonstrates a willful and conscious disregard for the rights and
  19    safety of others and amounts to an extreme departure of what a reasonably careful
  20    cruise ship owner and operator would do.
  21          329. Defendants’ choice not to warn Plaintiffs and the Class of their actual
  22    risk of harm in being exposed to COVID-19, either prior to boarding or while they
  23    were already on board, in light of the prior passenger who came down with
  24    symptoms and later died, along with others from that prior voyage that exhibited
  25    symptoms, and the crew member who disembarked during this voyage due to
  26    COVID-19-related illness, constitutes a failure to provide even a modicum of care
  27    to Plaintiffs and the Class. The continued and repeated choice not to provide
  28    passengers with notice of the actual risks facing them demonstrates a willful and
                                                                        THIRD AMENDED COMPLAINT
                                               - 72 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 73 of 84 Page ID #:1372



    1   conscious disregard for the rights and safety of others and amounts to an extreme
    2   departure of what a reasonably careful cruise ship owner and/or operator would do.
    3         330. Moreover, Defendants’ behavior demonstrated a willful and conscious
    4   disregard for the rights and safety of others, and an extreme departure of what a
    5   reasonably careful cruise ship owner and/or operator would do in their continued
    6   and repeated choices to: not effectively sanitize and disinfect the M/V GRAND
    7   PRINCESS, either before or during the San Francisco-Hawaii voyage; not institute
    8   medical screening and examinations for passengers and crew members; host large
    9   social gatherings and meals; conduct daily turn-down service; and not implement
  10    quarantine or social distance protocols until March 5, 2020. These decisions
  11    manifest Defendants’ utter failure to provide even a modicum of care to Plaintiffs
  12    and the Class.
  13          331. Defendants chose to place profits over people, including the safety of
  14    their passengers, crew, and the general public in continuing to operate business as
  15    usual, despite their knowledge of the actual—potentially lethal—risk to Plaintiffs
  16    and the Class.
  17          332. Indeed, as a direct and proximate result of Defendants’ extreme
  18    departure from the ordinary standard of care and their failure to meet their duties of
  19    care to Plaintiffs and the Class by providing even scant care, Plaintiff s experienced
  20    COVID-19-associated symptoms as described in paragraphs 169 through 201.
  21          333. Finally, as a direct and proximate result of Defendants’ gross
  22    negligence Plaintiffs and the Class were directly exposed to COVID-19, placed at
  23    actual, continual risk of immediate, and potentially fatal, physical injury. Plaintiffs
  24    and the Class have suffered emotional distress of the nature and type that
  25    reasonable persons would suffer under the circumstances alleged in this Complaint,
  26    including, but not limited to, suffering, anguish, fright, horror, nervousness, grief,
  27    anxiety, worry, shock, humiliation and shame. They were traumatized by the
  28    reasonable apprehension of developing COVID-19. They were confined on an
                                                                         THIRD AMENDED COMPLAINT
                                                - 73 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 74 of 84 Page ID #:1373



    1   infected vessel in isolation and then were confined at federal facilities, including
    2   Travis Air Force Base, for approximately two weeks. It is expected that they will
    3   continue to suffer and will, in the future, require medical services not of a kind
    4   generally accepted as a typical part of daily life.
    5                       THIRD CAUSE OF ACTION
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
    6
    7         334. Plaintiffs re-allege all allegations in paragraphs 1 through 233 as if
    8   alleged fully herein.
    9         335. Defendants CARNIVAL and PRINCESS knew or should have known
  10    of the actual, unique risk of viral contagion of COVID-19 aboard cruise ships, and,
  11    in light of the situation on the DIAMOND PRINCESS only 3 weeks prior to the
  12    instant voyage on the M/V GRAND PRINCESS, Defendants knew or should have
  13    known that it was especially dangerous to expose Plaintiffs and the rest of the Class
  14    to COVID-19.
  15          336. Defendants also knew or should have known that passengers aboard
  16    the San Francisco-to-Mexico trip on the M/V GRAND PRINCESS had experienced
  17    symptoms of COVID-19 and were eventually diagnosed with COVID-19.
  18          337. Nevertheless, Defendants chose to board Plaintiffs and the Class onto
  19    the M/V GRAND PRINCESS on February 21, 2020 without instituting any
  20    procedures for medical screening or examination. Defendants then chose to embark
  21    upon the Hawaii-bound voyage, essentially trapping Plaintiffs and the Class on a
  22    vessel infested with COVID-19, and likely exacerbated the spread of the virus
  23    aboard the ship. Throughout the duration of the trip, Defendants continually and
  24    repeatedly acted or failed to act in ways that caused Plaintiffs to be exposed to
  25    COVID-19, including but not limited to: failing to take any effective actions to
  26    prevent or mitigate the spread of COVID-19 throughout the crew members and/or
  27    passengers; failing to alert passengers to the possibility of infection aboard the ship;
  28    and hosting and encouraging participation in large group activities and events that
                                                                         THIRD AMENDED COMPLAINT
                                                 - 74 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 75 of 84 Page ID #:1374



    1   Defendants knew could lead to large-scale infection among the crew and
    2   passengers.
    3         338. These choices by Defendants created a dangerous and threatening
    4   environment in which Plaintiffs and the Class were forced to live for two weeks, at
    5   all times directly exposed to COVID-19 and at risk of becoming infected with,
    6   made ill by, and/or spreading COVID-19.
    7         339. As the direct and proximate result of Defendants’ actions and
    8   omissions throughout the duration of their voyage aboard the M/V GRAND
    9   PRINCESS, Plaintiffs and members of the Class were in the “zone of danger,”
  10    where they were directly exposed to a potentially-lethal virus, and placed at
  11    immediate risk of—and actually suffered—actual physical harm as a result of their
  12    direct and prolonged exposure to COVID-19.
  13          340. As a result of this exposure, which was directly and proximately
  14    caused by Defendants’ acts and omissions, Plaintiffs and members of the Class
  15    experienced severe psychic injuries, of the nature and type that reasonable persons
  16    would suffer under the circumstances alleged in this Complaint, when they were
  17    forced to watch first hand as their friends and family members became ill with
  18    COVID-19, were concerned for their own safety and well-being, and continue to
  19    expect that they may begin exhibiting symptoms or health complications not yet
  20    identified as a result of COVID-19. Plaintiffs suffered physical and emotional
  21    injury as the direct and proximate result of Defendants’ misconduct.
  22          341. As a direct and proximate result of Defendants’ extreme departure
  23    from the ordinary standard of care and their failure to meet their duties of care to
  24    Plaintiffs and the Class by providing even scant care, Plaintiffs experienced
  25    physical harms in the form of COVID-19-associated symptoms and negative health
  26    outcomes as described in paragraphs 169 through 201.
  27          342. Finally, as a direct and proximate result of Defendants’ gross
  28    negligence, Plaintiffs and the Class were exposed to COVID-19 and threatened
                                                                        THIRD AMENDED COMPLAINT
                                                - 75 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 76 of 84 Page ID #:1375



    1   with serious physical injury. As a result, Plaintiffs and the Class have suffered
    2   emotional distress of the nature and type that reasonable persons would suffer under
    3   the circumstances alleged in this Complaint, including, but not limited to, suffering,
    4   anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and
    5   shame related to their own risk of contracting COVID-19 and the suffering they
    6   witnessed among their fellow passengers who contracted COVID-19. Plaintiffs and
    7   members of the class were traumatized by the reasonable apprehension of their
    8   family members, friends and fellow passengers developing COVID-19 and by the
    9   threat to their own health of becoming infected with the virus or suffering future
  10    negative health outcomes or complications related to exposure to and / or
  11    contraction of the virus.
  12          343. Plaintiffs and Class members were endangered and harmed by
  13    Defendants’ actions when they were forced into confinement on an infested vessel.
  14    That danger and harm continued when they were confined at federal facilities,
  15    including Travis Air Force Base, for approximately two weeks, as a result of the
  16    threat of viral outbreak created by Defendants’ actions. It is expected that Plaintiffs
  17    and the Class will continue to suffer and will, in the future, require medical services
  18    not of a kind generally anticipated as a typical part of daily life.
  19                       FOURTH CAUSE OF ACTION
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  20
  21          344. Plaintiffs re-allege all allegations in paragraphs 1 through 233 as if
  22    alleged fully herein.
  23          345. CARNIVAL AND PRINCESS knew or should have known of unique
  24    conditions aboard cruise ships that render the risk of viral contagion especially
  25    dangerous and likely, and, based on their experience with COVID-19 aboard the
  26    DIAMOND PRINCESS only 3 weeks prior to the instant voyage on the M/V
  27    GRAND PRINCESS, Defendants knew or should have known that exposure to
  28
                                                                          THIRD AMENDED COMPLAINT
                                                 - 76 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 77 of 84 Page ID #:1376



    1   COVID-19 was threatening to passengers’—including Plaintiffs—lives and well-
    2   being.
    3            346. Defendants also knew or should have known that passengers aboard
    4   the San Francisco-to-Mexico trip on the M/V GRAND PRINCESS had experienced
    5   symptoms of COVID-19, were eventually diagnosed with COVID-19, and that
    6   those passengers remaining onboard for the Hawaii trip had been exposed and were
    7   likely carriers of the virus.
    8            347. By or before the time of boarding passengers onto the M/V GRAND
    9   PRINCESS, on February 21, 2020, Defendants knew or should have known of the
  10    extreme risks to health and safety—including the possibility of death—presented by
  11    COVID-19.
  12             348. In light of this knowledge and experience, and particularly given that,
  13    first, cruise ships present an especially heightened risk of contagion and, second,
  14    that once they have boarded, Passengers have no option of disembarking while the
  15    ship remains at sea, Defendants exhibited extreme and outrageous conduct when,
  16    inter alia, Defendants boarded Plaintiffs and the Class onto the M/V GRAND
  17    PRINCESS on February 21, 2020, for the Hawaii-bound trip without taking any
  18    effective measures to medically screen or examine passengers for COVID-19
  19    symptoms.
  20             349. Defendants additionally acted extremely and outrageously when they
  21    chose not to effectively clean, sanitize, sterilize, or disinfect the M/V GRAND
  22    PRINCESS in between the Mexico trip and the Hawaii trip. Furthermore,
  23    Defendants’ decision to allow Plaintiffs and the Class to embark upon a voyage, on
  24    an ineffectively sanitized ship, with passengers and crew members who had been
  25    exposed to COVID-19 constituted extreme and outrageous conduct.
  26             350. Defendants’ decision to ignore recent protocols and recommendations
  27    issued by public health experts and experts in the cruise industry by not
  28    disembarking crew members and passengers who had been exposed to COVID-19
                                                                        THIRD AMENDED COMPLAINT
                                                 - 77 -                        No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 78 of 84 Page ID #:1377



    1   on the M/V GRAND PRINCESS’s first voyage between San Francisco and Mexico
    2   was extreme and outrageous conduct.
    3         351. Defendants exhibited repeated and continued extreme and outrageous
    4   conduct when, during the San Francisco-to-Hawaii voyage upon the M/V GRAND
    5   PRINCESS, prior to March 4, 2020, Defendants failed to: alert Plaintiffs to the fact
    6   that at least one passenger on the prior voyage had been diagnosed with COVID-19
    7   and had come into contact with passengers and crew members currently on the ship;
    8   notify Plaintiffs and the Class about the actual and potential threat of exposure to,
    9   infection of, and the possibility of spreading, COVID-19 aboard the ship; failed to
  10    advise Plaintiffs and the Class about the possibility and health benefits of
  11    disembarking during the trip, at one of the vessel’s ports of call.
  12          352. Defendants continued to behave extremely and outrageously when
  13    they: encouraged Plaintiffs and the Class to continue mingling and participating in
  14    large group events and functions throughout the duration of the trip; continued to
  15    provide turn down service to passengers despite the fact that over 1,000 crew
  16    members had been exposed to COVID-19 on the Mexico trip; and failed to institute
  17    any policies for quarantine, isolation, or social distancing for passengers until
  18    March 4, 2020.
  19          353. The acts and omissions described herein not only failed to protect
  20    Plaintiffs from exposure to and contraction of COVID-19, but likely exacerbated
  21    the spread of the virus among the passengers, including Plaintiffs and the Class,
  22    ultimately enlarging the threat and harms to Plaintiffs and the Class.
  23          354. As a direct and proximate result of Defendants’ intentional and
  24    reckless behavior and omissions, Plaintiffs and the Class suffered severe emotional
  25    distress and physical harm.
  26          355. Plaintiffs and the Class were forced to watch as their friends and
  27    family members became ill with COVID-19, and, all the while, know that their own
  28    safety and well-being were at extreme risk. Plaintiffs suffered physical and
                                                                         THIRD AMENDED COMPLAINT
                                                - 78 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 79 of 84 Page ID #:1378



    1   emotional injury as the direct and proximate result of Defendants’ misconduct, and
    2   Plaintiffs continue to suffer from anxiety and the reasonable apprehension that they
    3   may still begin exhibiting symptoms or experience as-yet-unidentified
    4   complications due to their exposure to and potential contraction of COVID-19
    5   while aboard the M/V GRAND PRINCESS.
    6         356. As a direct and proximate result of Defendants’ extreme departure
    7   from the ordinary standard of care and their failure to meet their duties of care to
    8   Plaintiffs and the Class by providing even scant care, Plaintiffs experienced
    9   physical harms in the form of COVID-19-associated symptoms and negative health
  10    outcomes as described in paragraphs 169 through 201.
  11          357. Finally, as a direct and proximate result of Defendants’ behavior,
  12    which exposed Plaintiffs and the Class to COVID-19 and to actual risk of
  13    immediate physical injury, Plaintiffs and the Class have suffered emotional distress
  14    of the nature and type that reasonable persons would suffer under the circumstances
  15    alleged in this Complaint, including, but not limited to, suffering, anguish, fright,
  16    horror, nervousness, grief, anxiety, worry, shock, humiliation, and shame related to
  17    their own exposure to COVID-19 and the suffering they witnessed among their
  18    fellow passengers who contracted COVID-19. Plaintiffs and members of the class
  19    were traumatized by the reasonable apprehension of their family members, friends
  20    and fellow passengers developing COVID-19 and by the past and ongoing threat to
  21    their own health of becoming infected with the virus and potentially suffering from
  22    as-yet-unidentified negative health outcomes and complications.
  23          358. Plaintiffs and Class members were endangered and harmed by
  24    Defendants’ actions when they were forced into confinement on an infected vessel
  25    in isolation. That danger and harm continued when they were confined at federal
  26    facilities, including Travis Air Force Base, for approximately two weeks, as a result
  27    of the threat of viral outbreak created by Defendants’ actions. It is expected that
  28    Plaintiffs and the Class will continue to suffer and will, in the future, require
                                                                         THIRD AMENDED COMPLAINT
                                                - 79 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 80 of 84 Page ID #:1379



    1   medical services not of a kind generally accepted as part of the wear and tear of
    2   daily life.
    3          359. Throughout the events described in this Complaint, Defendants
    4   repeatedly acted with conscious, callous, and/or reckless disregard for the rights,
    5   interests, health and safety of their passengers, such that the imposition of punitive
    6   damages, under CA Civil Code Section 3294 and/or all other applicable law, is
    7   necessary and appropriate to punish them for their course of conduct, and to deter
    8   them and others, and protect the public, from the consequences of similar conduct.
    9                                 PRAYER FOR RELIEF
  10           WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly
  11    situated, pray for judgment against Defendants, and each of them, as follows:
  12           1.     An order certifying the proposed Class pursuant to Fed. R. Civ. P. Rule
  13    23(a) and (b)(1), (b)(2), (b)(3) and/or (c)(4), designating Plaintiffs ROBERT
  14    ARCHER, MARLENE ARCHER, PAMELA GIUSTI, MICHAEL GIUSTI,
  15    JACQUELINE GRAHAM, ROBERT GRAHAM, VALERIE PASQUINI
  16    WILLSEA, MICHAEL R. NEKY, GINA M. PALLOTTA, JOSEPH CLARK,
  17    VIOLA CLARK, RAUL PANGILINAN, DENCY PANGILINAN, AMY
  18    ROTHMAN, JORDAN BLYNN, JOSEPH BALLIN, VICTORIA BALLIN, DAVID
  19    LEANDRES, and DIANNE LEANDRES as named representatives of the Class and
  20    designating the undersigned as Class Counsel;
  21           2.     An award of damages totaling in excess of Five Million Dollars
  22    ($5,000,000.00), inclusive of compensatory damages for Plaintiffs’ injuries, including
  23    emotional pain and suffering and any other damages allowed by law, in an amount to
  24    be proven at trial;
  25           3.     An award of the costs associated with the ongoing medical monitoring
  26    and diagnostic examinations required to diagnose, prevent, and/or treat current or
  27    future injury related to Plaintiffs’ and Class Members’ exposure to, illness and disease
  28    caused by, and contraction , asymptomatic contraction, and/or potential contraction of
                                                                         THIRD AMENDED COMPLAINT
                                                - 80 -                          No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 81 of 84 Page ID #:1380



    1   COVID-19, in light of the evolving scientific understanding of the full risk and scope
    2   of health outcomes related to and / or resulting from the virus;
    3          4.    An injunction requiring Defendants to: disclose to future passengers the
    4   nature and rate of risk of communicable disease upon their cruise ships; implement
    5   disinfecting and sanitizing procedures on each of their ships in between and during
    6   voyages; implement appropriate social distancing and physical distancing protocols to
    7   avoid or reduce the transmission of communicable pathogens; disembark and
    8   quarantine passengers when Defendants become aware of a heightened risk of
    9   communicable disease aboard a ship; and canceling or discontinuing the operation of
  10    cruises when Defendants know or should know of a potential deadly pathogen or
  11    similar aboard their ships;
  12           5.    An award of attorneys’ fees and costs, as allowed by law;
  13           6.    An award of pre-judgment and post-judgment interest, as provided by
  14    law;
  15           7.    Leave to amend this Complaint to conform to the evidence produced at
  16    trial; and
  17           8.    For such other and further relief as the Court deems just and proper.
  18                                  DEMAND FOR JURY TRIAL
  19           Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
  20    Rules of Civil Procedure.
  21
  22
  23
  24
  25
  26
  27
  28
                                                                           THIRD AMENDED COMPLAINT
                                                - 81 -                            No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 82 of 84 Page ID #:1381



    1
                                     Respectfully submitted,
    2
        Dated:   October 2, 2020     NELSON & FRAENKEL LLP
    3
    4
                                     By: /s/ Gretchen M. Nelson
    5
                                     Gretchen M. Nelson (112566)
    6                                gnelson@nflawfirm.com
                                     Carlos F. Llinás Negret (284746)
    7                                cllinas@nflawfirm.com
                                     601 So. Figueroa Street, Suite 2050
    8                                Los Angeles, CA 90017
                                     Telephone: 213-622-6469
    9                                Facsimile: 213-622-6019
  10
  11
        Dated:   October 2, 2020     MARY ALEXANDER & ASSOCIATES, P.C.
  12
  13
                                     By: /s/ Mary E. Alexander
  14
                                     Mary E. Alexander, Esq. (SBN 104173)
  15                                 malexander@maryalexanderlaw.com
                                     Brendan D.S. Way, Esq. (SBN 261705)
  16                                 bway@maryalexanderlaw.com
                                     44 Montgomery Street, Suite 1303
  17                                 San Francisco, California 94104
  18                                 Telephone: (415) 433-4440
                                     Facsimile: (415) 433-5440
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                  THIRD AMENDED COMPLAINT
                                          - 82 -                         No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 83 of 84 Page ID #:1382



    1   Dated:   October 2, 2020     LIEFF CABRASER HEIMANN &
                                     BERNSTEIN, LLP
    2
    3
                                     By: /s/ Elizabeth J. Cabraser
    4
                                     Elizabeth J. Cabraser (SBN 083151)
    5                                ecabraser@lchb.com
                                     Jonathan D. Selbin (SBN 170222)
    6                                jselbin@lchb.com
                                     275 Battery Street, 29th Floor
    7                                San Francisco, CA 94111-3339
                                     Telephone: (415) 956-1000
    8                                Facsimile: (415) 956-1008
    9                                LIEFF CABRASER HEIMANN &
                                     BERNSTEIN, LLP
  10                                 Mark P. Chalos (Pro Hac Vice)
                                     mchalos@lchb.com
  11                                 222 2nd Avenue South, Suite 1640
                                     Nashville, TN 37201
  12                                 Telephone: (615) 313-9000
                                     Facsimile: (212) 313-9965
  13
                                     Attorneys for all Plaintiffs
  14
        Dated:   October 2, 2020     SAUDER SCHELKOPF LLC
  15
  16
                                     By: /s/ Joseph G. Sauder
  17
                                     Joseph G. Sauder (Pro Hac Vice)
  18                                 jgs@sstriallawyers.com
                                     1109 Lancaster Avenue
  19                                 Berwyn, PA 19312
                                     Telephone: (888) 711-9975
  20                                 Facsimile: (610) 421-1326
  21
                                     Attorney for Plaintiffs Joseph Ballin
  22                                 and Victoria Ballin
  23
  24
  25
  26
  27
  28
                                                                    THIRD AMENDED COMPLAINT
                                          - 83 -                           No. 2:20-cv-04203-RGK
Case 2:20-cv-04203-RGK-SK Document 84 Filed 10/02/20 Page 84 of 84 Page ID #:1383



    1                              CERTIFICATE OF SERVICE
    2         I, Elizabeth J. Cabraser, hereby certify that on October 2, 2020, I caused to
    3   be electronically filed THIRD AMENDED CLASS ACTION COMPLAINT
    4   FOR DAMAGES with the Clerk of the United States District Court for the Central
    5   District of California using the CM/ECF system, which shall send electronic
    6   notification to all counsel of record.
    7
    8                                            /s/ Elizabeth J. Cabraser
                                                 Elizabeth J. Cabraser
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                        THIRD AMENDED COMPLAINT
                                                 - 84 -                        No. 2:20-cv-04203-RGK
